Exhibit 10.5


































                                                                                                                                                                                                         




REVOLVING CREDIT AND SECURITY AGREEMENT

By and Between

COMPASS BANK

and

COSTAR VIDEO SYSTEMS, LLC

August 21, 2009




                                                                                                                                                                                                         
































--------------------------------------------------------------------------------







REVOLVING CREDIT AND SECURITY AGREEMENT

This Revolving Credit and Security Agreement (as may be amended, this
“Agreement”) is executed and delivered this   21   day of   August  , 2009, by
and between COSTAR VIDEO SYSTEMS, LLC, a Delaware limited liability company
(“Borrower”), with its chief executive office and its principal place of
business at 2720 Commodore Drive, Carrollton, Texas 75007, and COMPASS BANK
(“Bank”), 8080 N. Central Expressway, Suite 320, Dallas, Texas 75206, Attention:
Dallas Commercial Funding Department. Borrower has applied to Bank for a
revolving line of credit not to exceed an aggregate principal amount at anyone
time outstanding the sum of FOUR MILLION AND N0/100 DOLLARS ($4,000,000.00) (as
may be amended, the “Revolving Line”) to be evidenced by a Master Revolving
Promissory Note (as may be amended, the “Note”) in such amount and to be secured
by a security interest in all of the Collateral (as defined herein) on the terms
hereinafter set forth.

Bank is willing to extend the Revolving Line to Borrower up to an aggregate
principal amount not in excess of the amount set forth above upon the security
of the Collateral on the terms and subject to the conditions hereinafter set
forth to refinance some of Borrower’s existing indebtedness and to provide
Borrower with ordinary working capital.

Accordingly, Borrower and Bank, in consideration of the premises, the credit to
be extended hereunder, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, agree as follows:

Capitalized terms not otherwise defined herein shall have the meaning attributed
to the same in Addendum A hereto incorporated herein by reference as if fully
set forth.

SECTION 1.   Bank’s Agreement to Make Advances.

1.1

Borrowing Base.   From the date hereof until August 21, 2010 (the “Maturity
Date”), or such future date to which the Maturity Date of the Revolving Line may
be extended (any such extension to be at Bank’s sole discretion and evidenced by
a writing executed by Bank), subject to the terms and conditions of this
Agreement and Borrower’s and all Guarantors’ (as applicable) performance of and
compliance with each of the Loan Documents, and so long as no event of default
(including, without limitation, the breach of any warranty or representation)
hereunder or under any of the other Loan Documents shall have occurred, be
continuing, or would result, Bank agrees to extend to Borrower an open-end
credit line (also referred to as the Revolving Line) on the basis of the
following advance formula (such advance formula being hereinafter referred to as
the “Borrowing Base”): eighty percent (80%) of the outstanding value of the
Eligible Accounts Receivable, plus fifty percent (50%) of the value of the
Eligible Inventory, not to exceed the lesser of (a) fifty percent (50%) of the
Borrowing Base availability, or (b) $2,000,000.00; less such reserves as Bank
may establish in its reasonable discretion; provided, however, that in no event
shall the aggregate sum of all principal advances made by Bank to Borrower at
anyone time outstanding hereunder exceed the sum of $4,000,000.00. Within such
limits and subject to the terms of this Agreement, Borrower may borrow, repay
without penalty or premium, and reborrow hereunder, from the date of this
Agreement until the Maturity Date. It is expressly understood and agreed that
Bank shall have no obligation to make an advance under the Revolving Line if the
amount of such advance together with the amount outstanding under the Revolving
Line exceeds or would exceed the lesser of (i) $4,000,000.00 or (ii) the
Borrowing Base.

The value of all Eligible Inventory shall be determined on the basis of any and
all factors and criteria as Bank (in its sole discretion) shall deem
appropriate, including, without limitation, that unless Bank shall determine
that some other basis is more appropriate, such value shall be determined on the
basis of the lower of cost, book or market value, net of all handling charges,
taxes, assessments, insurance, warranty, interest, finance and other charges.

If at any time Borrower is not entitled to any advances by the terms of this
Agreement, Bank may, in its sole discretion, make requested advances; however,
it is expressly acknowledged and agreed that, in such event, Bank shall have the
right, in its sole discretion, to decline to make any requested advance and to
require any payment required under the terms of the Agreement without prior
notice to Borrower and the making of any such advances shall not be construed as
a waiver of such right by Bank.

It is understood that Borrower may from time to time request and apply for and
Bank may, in its sole discretion, issue letters of credit for the benefit of
such parties and on such terms and conditions as Borrower may request and apply
for in written application(s) for letter(s) of credit in form and substance
satisfactory to Bank, as delivered to Bank along with such other documentation
as Bank may require. In no event shall Bank be required to issue any requested
letter of credit, although otherwise acceptable in form and substance if (i)
Borrower has not





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 1




--------------------------------------------------------------------------------







executed and delivered one or more promissory notes in form and substance
acceptable to Bank further evidencing Borrower’s agreement to reimburse Bank for
any advances or payments made or which could be made under such letter of
credit; (ii) the sum of the debit balance of Borrower’s Loan Account, plus (a)
the aggregate dollar amount of all issued and unexpired L/Cs; plus (b) the
dollar amount of the requested letter of credit exceeds the lesser of (c) the
Borrowing Base or (d) $4,000,000.00; (iii) Borrower has not paid to Bank all
required fees and executed and delivered such associated documentation as Bank
shall request in form and substance acceptable to Bank; (iv) the requested
letter of credit is not acceptable to Bank and does not provide for an
expiration date acceptable to Bank; or (v) any default or event of default shall
have occurred, be continuing or would result hereunder or under any of the other
Loan Documents.

1.2

Evidence of Advance Not Causing Excess of Borrowing Base.   If requested by
Bank, prior to any request for an advance hereunder, Borrower shall submit to
Bank such information and documents as Bank shall reasonably request to
establish to Bank’s satisfaction that, if approved, the requested advance will
not cause the amount of funds outstanding to Borrower hereunder plus the
aggregate dollar amount of all issued and unexpired L/Cs to exceed the lesser of
(i) the Borrowing Base, or (ii) $4,000,000.00. Bank shall have no obligation to
make any advance for which Borrower is unable to establish such to Bank’s
satisfaction.

1.3

Borrower’s Loan Account.   All borrowings/advances under the Revolving Line
shall be evidenced by the Note and by entering such borrowings/advances as
debits to Borrower’s Loan Account. Bank shall also record in Borrower’s Loan
Account all other charges, expenses and items properly chargeable to Borrower
hereunder (which shall also be evidenced by the Note), all payments made by
Borrower on account of indebtedness under the Revolving Line and other
appropriate debits (including, without limitation, debits for advances made to
honor drafts presented under L/Cs (which advances Borrower hereby expressly
authorize)) and credits. The debit balance of Borrower’s Loan Account shall also
be evidenced by the Note and shall reflect the amount of Borrower’s indebtedness
to Bank from time to time hereunder.

1.4

Exceeding Borrowing Base.   IT at any time the outstanding balance of Borrower’s
Loan Account plus the aggregate dollar amount of all issued and unexpired L/Cs
exceeds the lesser of (i) the Borrowing Base, or (ii) $4,000,000.00, then
Borrower shall not be entitled to any additional advances under the Revolving
Line while such excess exists and shall immediately remit to Bank immediately
available funds sufficient to eliminate such excess or, if Bank requests,
deliver to Bank additional collateral of a value and character satisfactory to
Bank. If the Reconciliation Report (as defined in Section 2.6) indicates that
Borrower’s Loan Account or advances made to Borrower hereunder plus the
aggregate dollar amount of all issued and unexpired L/Cs exceeds the lesser of
(i) the Borrowing Base, or (ii) $4,000,000.00, then Borrower shall not be
entitled to any additional advances under the Revolving Line while such excess
exists and shall immediately remit to Bank (with the relevant Reconciliation
Report) immediately available funds in the amount sufficient to eliminate such
excess.

1.5

Discretionary Advances.   In the event that the availability of the Revolving
Line hereunder expires by the terms of this Agreement, or by the terms of any
agreement extending the Maturity Date of the Revolving Line, Bank may, in its
sole discretion, make requested advances; however, it is expressly acknowledged
and agreed that, in such event, Bank shall have the right, in its sole
discretion, to decline to make any requested advance and may require payment in
full of Borrower’s Loan Account at any time without prior notice to Borrower and
the making of any such advances shall not be construed as a waiver of such right
by Bank. With regard to advances to honor drafts under L/Cs, if, for any reason,
any such advances are made after the termination or expiration of the Revolving
Line or the occurrence or continuation of any default or event of default
hereunder, or when Bank otherwise has no obligation to make advances hereunder,
Borrower shall reimburse Bank for such advances in full upon demand by Bank and
until the time of such reimbursement, such advance shall bear interest at the
rate of interest set forth in the Note (unless otherwise agreed by Bank and
Borrower in writing) and be secured by the Collateral.

Bank’s right to demand reimbursement with interest under this Section shall be
in addition to and cumulative of and not in lieu of any and all other rights and
remedies available to Bank under the Loan Documents or under any document
executed in connection with any L/Cs. Any such reimbursement obligation shall be
evidenced by the Note, or, at Bank’s option, by the Borrower’s executing and
delivering additional promissory notes to Bank in form and substance acceptable
to Bank.

Nothing in this Section 1 shall be deemed to extend the availability of the
Revolving Line beyond the time noted in Section 13 hereof.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 2




--------------------------------------------------------------------------------







SECTION 2.   Borrower’s Representations and Warranties; Certain Covenants.   To
induce Bank to enter into this Agreement, Borrower represents, warrants and
covenants as follows:

2.1

Organization, Licenses, Qualifications, Etc.   Borrower (a) is a duly organized
limited liability company, validly existing, and in good standing under the laws
of the State of Delaware; (b) has all necessary licenses, power and authority to
own its assets and conduct its business as now conducted or presently proposed
to be conducted; (c) has no subsidiaries; and (d) is duly qualified and in good
standing (and will remain so qualified and in good standing) in every
jurisdiction in which it is or shall be doing business or in which the failure
to so qualify and remain in good standing would or could have an adverse effect
on its business or properties, the Collateral or Bank.

2.2

Power and Authority; Enforceability.   The execution, delivery and performance
hereof are within Borrower’s limited liability powers, have been duly and
validly authorized and are not in contravention of the law or the terms of
Borrower’s articles of organization, regulations or company agreement, or of any
indenture, agreement, or undertaking or any law, regulation or order to which
Borrower is a party or by which it or any of its properties is or may be bound.
Upon execution and delivery hereof, this Agreement will be a valid and binding
obligation of Borrower enforceable in accordance with its terms. This Agreement,
the Note and all other Loan Documents executed by Borrower have been validly
executed and delivered by Borrower and constitute legal, valid, and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws at the time in effect affecting the
rights of creditors generally.

2.3

Liens.   Except for the Permitted Liens and the security interests granted to
Bank hereby or by any of the other Loan Documents in favor of Bank, Borrower is
and, as to Accounts Receivable, Inventory and other Collateral arising or to be
acquired after the date hereof, shall be the sole and exclusive owner of the
Accounts, the Inventory and each and every other item of Collateral free from
any lien, claim, charge, security interest, mortgage, secondary financing or
encumbrance, and Borrower shall defend the Accounts, the Inventory and each and
every other item of Collateral and all Proceeds and products thereof against all
claims and demands of all persons at any time claiming the same or any interest
therein adverse to the interests of Bank.

2.4

Payment of Taxes, Charges, Etc.   Borrower will promptly pay all taxes or
charges levied on or with respect to, and will at all times keep the Accounts,
the Inventory and each and every other item of Collateral, free and clear of all
liens, claims, charges, security interests, mortgages, secondary financing and
encumbrances whatsoever, other than the Permitted Liens and the security
interests granted to Bank hereby or by any of the other Loan Documents. Borrower
agrees to take all actions that Bank may request to establish and maintain a
valid title and security interest in the Accounts, the Inventory and each and
every other item of Collateral, free and clear of all other liens, claims,
charges, security interests, mortgages, secondary financing and encumbrances
whatsoever (other than the Permitted Liens), including, without limitation, the
payment of any amounts, taxes, assessments, fees and/or charges necessary to
perfect and note Bank’s interest in the same. If such amounts, taxes,
assessments, fees and/or charges remain unpaid after the date fixed for the
payment of same, or if any lien, claim, charge, security interest, mortgage,
secondary financing or encumbrance shall arise, or be claimed or asserted with
respect to the Accounts, the Inventory or any other item of Collateral, Bank
may, without notice to Borrower, pay such taxes, assessments, charges or claims,
or take any and all other actions (including the payment of money) deemed
desirable by Bank to remove any such lien, claim, charge, security interest,
mortgage, secondary financing or encumbrance, and Borrower agrees that the
amounts thereof, along with any amounts necessary to perfect and note Bank’s
interest in any Collateral, shall be charged to Borrower’s Loan Account
described herein and shall bear interest at the rate of interest borne by
Borrower’s obligations under the Note.

2.5

Restrictions on Transfer of Collateral.   Borrower will not (and will not allow
or suffer any other person or entity to) sell (except for the sale of Inventory
in the normal and ordinary course of Borrower’s business), transfer, lease,
conveyor otherwise dispose of the Collateral, any portion thereof, or any
interest therein (or any of the Proceeds thereof, including, without limitation,
money, checks, money orders, drafts, notes, instruments, documents, chattel
paper, Accounts, returns or repossessions), without Bank’s prior written
consent.

2.6

Reporting Requirements.   Borrower will deliver to Bank, so long as any of the
Liabilities shall remain outstanding, the following:

(a)

monthly, on or before the twentieth (20th) day of each calendar month or more
often as Bank shall request, (i) detailed reports in form acceptable to Bank of
all Accounts Receivable of Borrower (including the aggregate balance of all
Accounts) and accounts payable as of the last day of the immediately preceding
calendar month (or such shorter applicable period), and the period of time which
has elapsed with respect to such





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 3




--------------------------------------------------------------------------------







Accounts Receivable and accounts payable since the invoice date with respect
thereto (together with the certification of Borrower as to any counterclaims,
offsets or contra-accounts with respect to any of Accounts of Borrower); (ii)
summaries of all Inventory of Borrower as of the last day of the immediately
preceding calendar month (or such shorter applicable period), and the value
thereof; (iii) an Accounts Receivable aging in such form and detail as Bank
shall require and an accounts payable aging, also in such form and detail as
Bank shall require, (iv) a customer deposit list in form and substance
acceptable to Bank; (v) in connection with each report submitted pursuant to
subsections (i) and (ii) above, a completed and executed Accounts Receivable and
Inventory Reconciliation Form substantially in accordance with Exhibit A hereto
(herein referred to as a “Reconciliation Report”); and (vi) if requested by
Bank, a copy of the sales journal or invoice register of Borrower for the
immediately preceding calendar month (or such shorter applicable period) and the
dates, amounts and Account Debtors with respect to such billings;

(b)

if requested by Bank, weekly, by Wednesday of each week, a completed
Reconciliation Report as of the preceding week, together with a listing or
register of all related invoices for such preceding week of Borrower;

(c)

if requested by Bank, when and as generated by Borrower, copies of all invoices
(or similar documents relating to the sales and leasing of Inventory or the
provision of services), which such invoices (or similar documents) shall be in
form satisfactory to Bank and shall specify the location at which the goods or
services related thereto are to be delivered, installed and/or performed;

(d)

promptly upon any reduction or diminution in the face value of any Account
Receivable, Borrower shall advise Bank thereof and, if Bank requests, Borrower
shall provide Bank with a signed writing explaining the circumstances resulting
in such reduction; and further, immediately upon production thereof, copies of
all credit memos of Borrower shall be forwarded to Bank;

(e)

if requested by Bank, daily sales and invoice registers or journals reflecting,
on a daily basis, the information described above;

(f)

if requested by Bank, contemporaneously with each and every remittance with
respect to the Accounts Receivable and upon each deposit of funds to the
remittances account maintained by and in the name of Bank (the “Remittances
Account”), Borrower shall provide to Bank a report reflecting the amount of all
such remittances and the Accounts with respect to which such remittances were
made, together with copies of any cash receipts journal reflecting such
remittances; and

(g)

such other documents, instruments, data or information of any type requested by
Bank with respect to the Accounts Receivable, Inventory and any other
Collateral.

2.7

Additional Representations Regarding Accounts.   At the time any Account becomes
subject to a security interest in favor of Bank, said Account shall be a good
and valid Account representing an undisputed, bona fide indebtedness incurred by
the Account Debtor named therein, for merchandise held subject to delivery
instructions or theretofore shipped or delivered pursuant to a contract of sale;
or for services theretofore performed for said Account Debtor; there shall be no
set-offs, counterclaims, or disputes against any such Account except as
indicated in some written list, statement or invoice furnished to Bank with
reference thereto; and Borrower shall be the lawful owner of all such Accounts
and shall have good right to subject the same to a security interest in favor of
Bank. No such Account shall be sold, assigned, or transferred to any person
other than Bank or in any way encumbered except to Bank, and Borrower shall
defend the same against the lawful claims and demands of all persons other than
Bank. If any Account shall be in violation of (a) anyone or more of the
warranties expressed in this section or (b) any of the requirements to be an
Eligible Account Receivable, it shall not be deemed an Eligible Account
Receivable for purposes of this Agreement.

2.8

Additional Representations Regarding Instruments, Chattel Paper, Etc.   At the
time Borrower pledges, sells, assigns or transfers to Bank any instrument,
document of title, security, chattel paper or other property, or any interest
therein, said party shall be the lawful owner thereof and shall have good right
to pledge, sell, assign or transfer the same; none of such property shall have
been pledged, sold, assigned or transferred to any person other than Bank or in
any way encumbered (except for the Permitted Liens), and said party shall defend
the same against the lawful claims and demands of all persons other than Bank.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 4




--------------------------------------------------------------------------------







2.9

Location of Collateral.   Except for Inventory sold in the ordinary course of
business, all Inventory and other tangible Collateral have always been, are and
shall continue to be kept at Borrower’s principal place of business as noted on
the first page of this Agreement.

2.10

Location of Records.   All records pertaining to Accounts Receivable, general
intangibles and contract rights have always been, are and shall continue to be
kept at Borrower’s chief executive office as noted on the first page of this
Agreement.

2.11

Additional Representations Regarding Financial Statements.   Subject to any
limitations stated therein or in connection therewith, all balance sheets,
earnings statements and other financial data which have been or may hereafter be
furnished to Bank to induce it to enter into this Agreement, to extend credit
from time to time hereunder, or otherwise furnished in connection herewith, do
or shall fairly represent the financial condition of Borrower (or other persons
or entities, as applicable) as of the dates and results of operations for the
periods for which the same are furnished in accordance with generally accepted
accounting principles consistently applied, and all other information, reports
and other papers and data furnished to Bank shall be accurate, as of the
relevant date, and correct in all material respects and complete insofar as
completeness may be necessary to give Bank a true and accurate knowledge of the
subject matter.

2.12

Possession of and Insurance on Equipment.   With respect to any and all
equipment which may now or hereafter constitute Collateral hereunder, Borrower
shall maintain possession of same, keep the same in good repair, and maintain
casualty insurance on the same naming Bank as additional insured and lender loss
payee under a lender loss payee endorsement.

2.13

Borrower’s Names and Offices.   Borrower’s name, chief executive office and
principal place of business are and always have been as set forth on the first
page of this Agreement, except as otherwise disclosed in writing to Bank.
Borrower will promptly advise Bank in writing thirty (30) days prior to any
change in Borrower’s name, place of organization, organizational identification
number, chief executive office or principal place of business.

2.14

Additional Representations Regarding Absence of Defaults Under Other Agreements.
  Borrower is not now and will not be in default under any agreement evidencing
an obligation for the payment of money, performance of a service or delivery of
goods, demand for performance under which, or acceleration of the maturity of
which would render Borrower insolvent or unable to meet its other debts as they
become due or conduct its business as usual.

2.15

Indemnification.   In the event (a) any of Borrower’s warranties or
representations shall prove to be false or misleading; (b) any Account Debtor in
judicial proceeding, shall assert against Bank or any of its officers,
employees, directors, managers or agents a claim or defense arising out of any
transaction between the Account Debtor and Borrower; or (c) Borrower or any
other person or entity shall assert against Bank or any of its officers,
employees, directors, managers or agents a claim or defense arising out of or
relating to any of the Collateral, the Liabilities or any of the Loan Documents,
Borrower agrees to indemnify and hold Bank harmless from and against any
liability, judgment, cost, attorneys’ fees or other expense whatsoever arising
therefrom.

2.16

Taxes, Charges and Expenses Incurred with Respect to Revolving Line.   Borrower
will pay any and all taxes (with the exception of taxes measured by income),
charges and reasonable expenses of every kind or description paid or incurred by
Bank under or with respect to the Revolving Line, the Loan Documents, any
advances hereunder or any Collateral therefor or the collection of or
realization upon the same. Borrower hereby authorizes Bank to debit such and all
other taxes, charges and expenses provided for in this Agreement (including,
without limitation, those taxes, charges and expenses for which such party is
liable under Section 12) to Borrower’s Loan Account.

2.17

Patents, Copyrights, Trademarks and Licenses.   None of the Collateral is
patented, copyrighted, copyrightable, licensed or trademarked by Borrower or
incorporates or is subject, in whole or part, to any copyright, license, patent
or trademark in favor of Borrower or any of its affiliates. Prior to the time
any Collateral is copyrighted, licensed, patented or trademarked or incorporates
or is subjected, in whole or in part, to any copyright, license, patent or
trademark, Borrower shall notify Bank and shall take (or cause to be taken) all
actions necessary to preserve the perfection and priority of Bank’s security
interest in such Collateral.

2.18

Judgments/Actions.   There are no judgments, actions, suits, claims, proceedings
or investigations existing, outstanding, pending, or to the best of Borrower’s
knowledge after due inquiry, threatened or in prospect, before any court, agency
or tribunal, or governmental authority against or involving Borrower or any
Guarantors which do or could materially affect the business, properties,
prospects, financial condition, earnings, results of operations or earnings
capacity of Borrower or any Guarantors or which question the validity of the
Revolving Line or any of the Loan Documents, or any action or instrument
contemplated by any of them.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 5




--------------------------------------------------------------------------------







2.19

Margin Stock.   Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying “margin” stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 C.F.R.
Part 221), as amended from time to time (“Regulation U”). No part of the
proceeds of any advance under the Revolving Line shall be used directly or
indirectly for the purpose of purchasing, acquiring, carrying, financing or
refinancing the purchase of any “margin stock” as defined in and contemplated by
Regulation U or for any other purpose which would constitute “purpose credit”
under Regulation U. Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

2.20

No Untrue Statements or Omissions.   Neither this Agreement, nor any document,
certificate, or statement furnished (or to be furnished) to Bank by or on behalf
of Borrower pursuant to or in connection with this Agreement contains (or will
contain) any untrue statement of a material fact or omits (or will omit) to
state a material fact necessary to make the statements contained herein and
therein not misleading. There is no fact known to Borrower that materially and
adversely affects, or will materially and adversely affect, the assets,
business, operations, or condition of Borrower that has not been specifically
set forth in this Agreement or otherwise disclosed by Borrower to Bank in
writing.

2.21

Bankruptcy.   Borrower is and at all times shall remain solvent as defined under
applicable Texas state law and the federal bankruptcy code and is not now and
has not been in the past three (3) years a debtor under any title of the United
States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.

2.22

Organizational Identification Number, Etc.   The file number assigned by the
State of Delaware to Borrower is 3990669. Borrower understands that the file
number above is not Borrower’s federal or state tax or employer identification
number. Further, the Revolving Line is being obtained and the Collateral is
being used, held or acquired for business purposes.

2.23

Purpose of Loan.  The proceeds of the Revolving Line shall be used to refinance
existing indebtedness secured by a lien on the Collateral, for operating
capital, to fund a payment of approximately $750,000.00 associated with the 2008
SOUTHERN IMAGING, INC. seller earn-out requirement (subject to Borrower’s
receipt of a corresponding receivable payment in the amount of $750,000.00 from
SIELOX, LLC) and to further the business interest of Borrower.

Nothing in this Section 2 shall be deemed to extend the availability of the
Revolving Line beyond the time noted in Section 13 hereof.

SECTION 3.

Inspection of Records; Further Assurance.

Borrower shall at reasonable times and from time to time on reasonable notice to
Borrower allow Bank, by or through any of its officers, managers, agents,
employees, attorneys or accountants to (i) examine, inspect and make extracts
from Borrower’s books and records; (ii) analyze Borrower’s financial statements;
(iii) arrange for verification of any Accounts Receivable, Inventory, Eligible
Accounts Receivable and Eligible Inventory under reasonable procedures, directly
with Account Debtors or by other methods; and (iv) inspect, review and audit any
Inventory and other Collateral at any time during normal business hours, without
prior notice to Borrower. In connection with the foregoing, Borrower
acknowledges and agrees that Borrower shall permit representatives of Bank at
the expense of Borrower to conduct an audit of all of Borrower’s assets and
properties (both real and personal including, Accounts and Inventory); provided,
however, if such audit is conducted by Bank more than twice during any fiscal
year, and such additional audits are not the result of an occurrence and
continuation of an event of default, Bank shall be responsible for the fees and
expenses relating to such additional audits. Borrower shall allow, do, make,
execute and deliver all such additional and further acts, things, deeds,
assurances, agreements and instruments which Bank may require more completely to
vest in and assure to Bank its rights hereunder and in any Collateral and to
assure that Borrower’s Loan Account balance does not exceed Borrower’s
availability hereunder.

Nothing in this Section 3 shall be deemed to extend the availability of the
Revolving Line beyond the time noted in Section 13 hereof.

SECTION 4.

Security Interest of Bank in Collateral.

4.1

Collateral.   As security for the payment and performance of all Liabilities,
Bank shall have and Borrower hereby assigns to Bank and grants to Bank a
continuing lien on, security interest in and right of set-off against the
following described property and rights:

All of Borrower’s:

(a)

Accounts and Accounts Receivable;





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 6




--------------------------------------------------------------------------------







(b)

Inventory, equipment, machinery, furnishings and furniture, wheresoever the same
may be located;

(c)

contract rights, investment property, chattel paper, electronic chattel paper
and software, commercial tort claims, deposit accounts, letter of credit rights,
health-care-insurance receivables, documents, documents of title, warehouse
receipts, bills of lading, notes, notes receivable, instruments, general
intangibles and payment intangibles;

(d)

licenses, patents, tradenames, trademarks and copyrights and any and all
licenses and other rights to use, incorporate, license, sell and/or assign any
licenses, patents, tradenames, trademarks, and copyrights and any property
incorporating any of the foregoing, together with all applications for
registration and registrations obtained for any of the foregoing, and all
renewals and/or extensions thereof, rights to sue for infringements and all
other rights corresponding thereto, and all related licenses and royalties, and
all further or other property that pertains, incorporates or relates to or
emanates or derives from any license, patent, tradename, trademark or copyright
and/or the ownership, use, possession, transfer or licensing thereof (whether as
licensor or licensee) and any property which embodies or incorporates any of the
foregoing, and all proceeds, products, rents, issues, royalties, profits and
returns of and from any of the foregoing, and all related rights and property
(collectively, referred to as “Intellectual Property”);

(e)

goods, instruments, notes, notes receivable, documents, documents of title,
warehouse receipts, bills of lading, certificates of title, policies and
certificates of insurance, securities, investment property, chattel paper,
deposits, cash and other property which are now or may hereafter be in the
possession of or deposited with Bank, or which are otherwise assigned to Bank,
or as to which Bank may now or hereafter control possession by documents of
title or otherwise; and

(f)

substitutions, accessions, additions, parts, accessories, attachments,
replacements, Proceeds and products of, for and to any and all of the foregoing,
including, without limitation, any and all insurance and tort proceeds, and any
and all such substitutions, accessions, additions, parts, accessories,
attachments, replacements, Proceeds and products in the form of any of the
property described or referenced in (a) through (e) above, whether now or
hereafter owned, existing, created, arising or acquired.

4.2

Security Interest in Collateral Created/Acquired Hereafter.   No submission by
Borrower to Bank of any schedule or other particular identification of
Collateral shall be necessary to vest in Bank a security interest in each and
every item of Collateral now existing or hereafter created or acquired, but
rather, such security interest shall vest in Bank immediately upon the creation
or acquisition of any item of Collateral, without the necessity for any other or
further action by Borrower or Bank; provided, however, that Borrower shall
execute such other and additional documents, instruments and agreements as
requested by Bank to evidence the security interests contemplated hereby. In
addition to and without limiting any other rights and remedies of Bank arising
under this Agreement and/or applicable law, Borrower hereby grants, assigns and
transfers to Bank a fully-paid, royalty-free, perpetual, non-exclusive,
unrestricted license to use, sell, assign, modify, reproduce, distribute,
license and sublicense any copyright, patent, tradename, trademark or license
and other Intellectual Property constituting Collateral and any goods and other
property incorporating any of the foregoing which Bank may exercise at any time
upon or after the occurrence of a default or event of default under this
Agreement or any of the other Loan Documents without further action, consent or
approval of Borrower.

4.3

Further Assurances.   To the extent allowable under applicable law, the Uniform
Commercial Code of Texas shall govern the security interests provided for
herein. In connection therewith, Borrower (at said party’s expense) shall take
such steps and execute, deliver and file (as applicable) (or cause the
execution, delivery and filing (as applicable) of) such financing statements,
continuation statements, agreements (including, without limitation, security
agreements and landlord, creditor and mortgagee subordination agreements),
documents, and papers (all in form and substance acceptable to Bank) as Bank may
from time to time request to perfect or preserve the perfection and priority of
Bank’s security interests granted hereby or by any of the other Loan Documents.
Borrower hereby appoints and empowers Bank, or any employee of Bank which Bank
may designate for the purpose, as its attorney-in-fact, to execute and/or
endorse (and file, as appropriate) on its behalf any documents, agreements,
papers, checks, financing statements and other documents which, in Bank’s sole
judgment, are necessary to be executed, endorsed and/or filed in order to (i)
perfect or preserve the perfection and priority of Bank’s security interests
granted hereby or by any of the other Loan Documents and (ii) collect or realize
upon the Collateral or otherwise exercise its rights and remedies under any of
the Loan Documents or applicable law. Without limiting any of Bank’s rights and
remedies under law or any other provisions of this Agreement or any of the other
Loan Documents, Borrower authorizes the filing by Bank of any and all financing
statements in any and all jurisdictions Bank deems necessary or appropriate to
perfect Bank’s security interest in the Collateral and/or any other property.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 7




--------------------------------------------------------------------------------







4.4

Additional Further Assurances.   It: by reason of location of Borrower, the
Collateral or otherwise, the creation, validity, or perfection of security
interests provided for herein are governed by law other than the Uniform
Commercial Code of Texas, Borrower shall take such steps and execute and deliver
such documents, agreements, papers and financing statements as Bank may from
time to time request to comply with the Uniform Commercial Code, or other laws
of Texas or other states or jurisdictions. Borrower hereby appoints and empowers
Bank, or any employee of Bank which Bank may designate for the purpose, as its
attorney-in-fact, to execute and/or endorse (and file, as appropriate) on its
behalf any documents, agreements, papers, checks, financing statements and other
documents which, in Bank’s sole judgment, are necessary to be executed, endorsed
and/or filed in order to (i) perfect or preserve the perfection and priority of
Bank’s security interests granted hereby or by any of the other Loan Documents
and (ii) collect or realize upon the Collateral or otherwise exercise its rights
and remedies under any of the Loan Documents or applicable law.

4.5

Restrictions on Pledging, Mortgaging Collateral.   Except for the Permitted
Liens, Borrower shall not pledge, mortgage, or create or suffer to exist a
security interest in any of the Collateral or any Proceeds or products thereof,
or sell, assign, or create a security interest in any of the Collateral or any
Proceeds or products thereof in favor of any person other than Bank unless such
security interest is expressly subordinated to Bank’s security interest therein
and Bank has approved in writing the existence and status of such security
interest.

Nothing in this Section 4 shall be deemed to extend the availability of the
Revolving Line beyond the time noted in Section 13 hereof.

SECTION 5.   Collection of Accounts Receivable.

5.1

Collection and Application of Proceeds; Notifying Account Debtors.   Until Bank
requests that Account Debtors on Accounts Receivable of Borrower be notified of
Bank’s security interest therein, Borrower shall continue to collect such
Accounts Receivable. Upon Bank’s request, Borrower shall notify Bank of any
collections received and shall hold the same in trust for Bank without
commingling the same with other funds of Borrower and, if Bank shall request,
shall turn the same over to Bank immediately upon receipt in the identical form
received. All Account payments and other Proceeds transmitted to Bank via any
lock-box, by Borrower or otherwise, may be handled and administered in and
through a remittance or special account; the maintenance of any such account
shall be solely for the convenience of Bank, and Borrower shall not have any
right, title, or interest in or to any such account or in the amounts at any
time appearing to the credit thereof. Bank may apply and credit Account payments
and other Proceeds transmitted to or otherwise received by Bank via any
lock-box, by Borrower or otherwise, against the outstanding balance in
Borrower’s Loan Account or any other Liabilities; however, Bank shall not be
required to credit Borrower’s Loan Account or any other Liabilities with the
amount of any check or other instrument constituting provisional payment until
Bank has received final payment thereof at its office in cash or solvent credits
accepted by Bank. In addition, Borrower shall, at the request of Bank, notify
the Account Debtors of the security interest of Bank in any Account and shall
instruct Account Debtors to remit payments directly to Bank, and Bank may itself
at any time so notify and instruct Account Debtors.

5.2

Collection of Accounts.   Borrower (i) shall (a) deliver any instrument or
chattel paper evidencing or constituting an Account to Bank, and (b) use its
best efforts to collect the Accounts in a commercially reasonable manner; and
(ii) agrees that no court action or other legal proceeding or garnishment,
attachment, repossession of property, detinue, sequestration or any other
attempt to repossess any merchandise covered by an Account shall be attempted
except by or under the direction of competent legal counsel. Borrower hereby
agrees to indemnify and hold Bank harmless for any loss or liability of any kind
or character which may be asserted against Bank by virtue of any suit filed,
process issued, or any repossession or attempted repossession done or attempted
by Borrower or by virtue of any other actions or endeavors which Borrower may
make to collect any Accounts or repossess any such merchandise.

Nothing in this Section 5 shall be deemed to extend the availability of the
Revolving Line beyond the time noted in Section 13 hereof.

SECTION 6.   Additional Affirmative Covenants.

Until all indebtedness of Borrower to Bank has been paid in full and all
Liabilities have been satisfied:

6.1

Financial Statements.   Borrower shall submit or cause to be submitted to Bank
(i) Borrower’s internally prepared quarterly financial statements within
forty-five (45) days after the close of each fiscal quarter in each fiscal year,
including a balance sheet as of the close of such period, an income statement,
and such other statements containing financial information which Bank reasonably
may require, prepared and analyzed in accordance with generally accepted
accounting





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 8




--------------------------------------------------------------------------------







principles and attested to by an authorized officer of Borrower; (ii) Guarantor,
SIELOX INC.’s audited consolidated and consolidating fiscal year-end financial
statements (in form, preparation and substance acceptable to Bank) within one
hundred twenty (120) days after the close of each of its fiscal years, including
a balance sheet as of the close of such period, an income statement, a
reconciliation of stockholders’ equity, a statement of cash flows and an
inventory valuation, all certified by an independent certified public accountant
acceptable to Bank and analyzed in accordance with generally accepted accounting
principles; (iii) Guarantor, SIELOX INC.’s internally prepared quarterly
financial statements within forty-five (45) days after the close of each fiscal
quarter in each fiscal year, including a balance sheet as of the close of such
period, an income statement and such other statements containing financial
information which Bank may reasonably require, prepared and analyzed in
accordance with generally accepted accounting principles and attested to by an
authorized officer of Guarantor; (iv) within forty-five (45) days after the
close of each fiscal quarter in each fiscal year a certificate of Borrower and
Guarantor substantially in the form of Exhibit B hereto signed by an officer of
Borrower and Guarantor stating, among other things, that no event has occurred
which constitutes an event of default or would constitute an event of default
but for the requirement that notice be given, or time elapse or both, under any
loans, notes, debentures, bonds, leases, or other obligations of Borrower or
Guarantor then outstanding, including, but not limited to, this Agreement (in
addition to the foregoing, at the end of every quarter, such certificate shall
include a fully completed schedule in the form attached hereto publishing the
accounting calculations used to determine compliance or noncompliance with the
financial obligations and financial covenants, provided in this Agreement), or,
if any such event of default or defaults exists, specifying the nature thereof;
(v) copies of Borrower and Guarantor’s annual tax returns (and all related
schedules, forms and attachments) within thirty (30) days following the filing
thereof with the Internal Revenue Service, but no later than October 15th of
each calendar year; and (vi) such other financial and related information when
and as requested by Bank regarding Borrower, the Collateral and any endorser,
Guarantor or surety of any of the Liabilities of Borrower to Bank.

6.2

Insurance.   Borrower shall (i) maintain insurance (written by insurance
companies acceptable to Bank) in form, amount and substance acceptable to Bank,
including, without limitation, extended multi-peril hazard, worker’s
compensation, general liability insurance and insurance upon Borrower’s
property, all facets of its businesses and all the Collateral; (ii) furnish to
Bank, upon request, a statement of the insurance coverage; (iii) use its best
efforts to protect and preserve the Collateral and shall obtain other or
additional insurance promptly, upon request of Bank, to the extent that such
insurance may be available and customarily obtained for Borrower’s type of
business; and (iv) cause Bank to be named as an additional insured and a lender
loss payee as to all insurance covering Collateral, pursuant to endorsements in
form and substance acceptable to Bank. All insurance proceeds, payments and
other amounts paid to or received by Bank under or in connection with any and
all such policies may be retained by Bank in whole or part as additional
Collateral for the Liabilities and/or, at Bank’s option, be applied in whole or
part to the payment of such of the Liabilities as shall then be due and/or, at
Bank’s option, be held (in a remittance or other special account in which
neither Borrower nor any other party shall have an interest) for application to
Liabilities not yet due and be applied to such Liabilities as and when the same
shall come due, in such order as Bank may determine in its sole discretion;
provided, however, that notwithstanding the foregoing to the contrary, provided
no event of default exists, Bank agrees that Borrower may use the proceeds of
any such insurance to replace and/or restore any Collateral which may have been
lost, damaged or destroyed. All insurance policies shall provide for a minimum
often (10) days’ written cancellation notice to Bank and, at Bank’s request,
copies of all such policies shall be delivered to and held by Bank. In the event
of failure to provide and maintain insurance required by this Agreement, Bank
may, at its option, provide such insurance and charge the costs and expenses
incurred to Borrower’s Loan Account. Bank is hereby made attorney-in-fact for
Borrower to (i) obtain, adjust, and settle, in its sole discretion, such
insurance, and (ii) endorse any drafts or checks issued in connection with such
insurance.

6.3

Compliance with Laws.   Borrower shall at all times while any Liabilities remain
unsatisfied comply with all applicable laws, ordinances, rules and regulations
of any governmental authority or entity governing or affecting Borrower, any of
its property, the Collateral or any part thereof, and shall immediately notify
Bank of any and all actual, alleged or asserted violations of any such laws,
ordinances, rules or regulations. Without limitation to the generality of the
foregoing, Borrower shall comply, and cause to be complied, with all laws,
governmental standards and regulations applicable to Borrower or any Collateral
in respect of occupational health and safety, toxic and hazardous waste and
substances and environmental matters. Borrower shall promptly notify Bank of
receipt of any notice of any actual, alleged or asserted violation of any such
law, standard or regulation. Borrower hereby agrees to indemnify, defend and
hold Bank harmless from all loss, cost, damage, claim and expense incurred by
Bank on account of the breach of any representation, warranty or requirement of
this Section, the failure to perform the obligations of this Section, and/or
violating any applicable laws, ordinances, rules or regulations, including,
without limitation, any environmental or occupational health and safety laws or
regulations. This indemnification shall survive the closing of the Revolving
Line, payment of the Revolving Line and the exercise of any right or remedy
under any of the Loan Documents. Borrower represents that there are no pending
claims or threats of claims by private or governmental or administrative
authorities relating to environmental impairment, conditions, or regulatory
requirements involving Borrower or any Collateral.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 9




--------------------------------------------------------------------------------







6.4

Guarantor Tangible Net Worth.   Guarantor, SIELOX, INC., shall maintain a
minimum Tangible Net Worth (determined quarterly) of not less than
$4,750,000.00.

6.5

Borrower Tangible Net Worth.   Borrower shall maintain a minimum Tangible Net
Worth (determined quarterly) of not less than $4,000,000.00.

6.6

Debt Service Coverage Ratio.   Borrower shall at the end of every quarter
(calculated on a rolling four-quarter basis) maintain a minimum Debt Service
Coverage Ratio of 1.25 to 1.0. Borrower’s Debt Service Coverage Ratio shall be
defined as the quotient of (a) the sum of Borrower’s earnings before interest
expenses, taxes, depreciation expenses and amortization expenses, plus
Borrower’s allocated portion of the non-cash directors’ and officers’ insurance
expense of Guarantor, SIELOX, INC., less the sum of cash capital expenditures
and distributions/dividends made to owners of Borrower; divided by (b) the sum
of Current Maturities of Long Term Debt and interest expense.

6.7

Total Debt to Tangible Net Worth.   Borrower’s Total Debt to Tangible Net Worth
ratio (determined quarterly) will be equal to or less than 1.0 to 1.0.

6.8

Quick Ratio.   Borrower shall maintain a Quick Ratio (determined quarterly) of
not less than 0.75 to 1.0. Quick Ratio shall be defined as the quotient of (a)
Current Assets less Inventory; divided by (b) Current Liabilities.

6.9

Fees.   In consideration of Bank’s commitment to make advances on the Revolving
Line and Bank’s incurring certain administrative expenses, Borrower agrees to
and shall pay to Bank (i) on the date hereof and thereafter upon any renewal or
extension of the Maturity Date in good and immediately available funds, a
nonrefundable commitment fee of $20,000.00; and (ii) quarterly (or more often as
may be required by the terms below), in arrears, a non-usage fee (calculated as
set forth below on the basis of a 360-day year) beginning to accrue on the date
hereof with the first payment due on October 1, 2009, and payments thereafter
due on the first day of each succeeding calendar quarter (and on the Maturity
Date (or on any other date when advances under the Revolving Line are terminated
and the amount outstanding under the Revolving Line is paid in full)) equal to
the sum of the daily calculation of the following for each day of the calendar
quarter or portion thereof preceding such payment: 0.25% of the Unused
Availability under the Revolving Line, divided by 360. For purposes of this
Section, “Unused Availability” shall mean and refer to the amount by which
$4,000,000.00 exceeds the balance of Borrower’s Loan Account on the date such
calculation is made. Borrower further agrees to pay any fee imposed by Bank
pursuant to the Loan Documents including, but not limited to the fees set forth
in Section 11 or Section 12 herein.

6.10

Notification of Defaults, Suits, Etc.   Promptly after the same shall have
become known to Borrower, Borrower shall notify Bank in writing of (i) any
default or event of default under any of the Loan Documents, Oi) any material
change in Borrower’s financial condition and/or prospects and/or (iii) any
action, suit or proceeding at law or in equity or by or before any governmental
instrumentality or other agency which, if adversely determined, might impair the
ability of Borrower to perform its obligations under the Loan Documents, impair
the ability of Borrower to carryon its business substantially as now conducted,
or which might materially affect the business, operations, properties, assets or
condition, financial or otherwise, of Borrower.

6.11

Deposit Account.   So long as any Liabilities are outstanding, Borrower shall
establish and maintain its primary deposit accounts with Bank.

6.12

Subordination of Landlord Liens.   Within ninety (90) days of the date of this
Agreement, Borrower shall cause the landlord under each lease for each of its
business locations to execute and deliver to Bank a Landlord Subordination
Agreement (herein so called) in form and substance reasonably satisfactory to
Bank. Until such Landlord Subordination Agreements have been received, Bank
shall place a reserve against advances of Inventory equal to six (6) times the
monthly rental requirement for each location for which a Landlord Subordination
Agreement has not been received.

Nothing in this Section 6 shall be deemed to extend the availability of the
Revolving Line beyond the time noted in Section 13 hereof.

SECTION 7.   Additional Negative Covenants.

Until all indebtedness of Borrower to Bank has been paid in full and all
Liabilities have been satisfied, Borrower and Guarantor, as applicable shall
not:

7.1

Liens.   Create or permit the creation of any lien upon any of the Collateral
except for Permitted Liens and the security interests granted to Bank under the
Loan Documents.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 10




--------------------------------------------------------------------------------







7.2

Borrowings; Permitted Indebtedness.   Without Bank’s prior written consent,
Borrower and Guarantor shall not incur, create, assume or permit to exist any
debt except for (a) borrowings under the Revolving Line, (b) Subordinated Debt,
(c) accounts payable in the ordinary course of business, and (d) debt incurred
to finance the purchase of equipment and automobile vehicles in the ordinary
course of business. Except in favor of Bank, Borrower and Guarantor shall not
guarantee, endorse or assume, either directly or indirectly, any indebtedness of
any other corporation, person, or entity.

7.3

Dividends; Bonuses.   Borrower and Guarantor shall not pay, make or declare any
dividends, distributions, bonuses or other similar payments to any directors,
managers, officers, employees, owners, parent, members, affiliates, subsidiaries
or other related persons or entities unless (i) payable under existing bonus and
incentive programs, subject to Bank’s prior approval; (ii) consisting of
dividend distributions paid in the amount of current income tax liability
directly arising from any ownership interest in Borrower and/or Guarantor, as
applicable; and (iii) the payment of any such distributions will not result in a
default or event of default under this Agreement or any of the Loan Documents.
Following a default or event of default under this Agreement or any of the Loan
Documents, Borrower shall not pay, make or declare any dividends or
distributions. Further, Borrower shall not redeem, purchase or in any manner
acquire any of its outstanding ownership interests without Bank’s prior written
consent.

7.4

Acquiring Assets, Etc. of Other Entities.   Purchase or acquire, directly or
indirectly, any shares of stock, any substantial part of the assets of, any
interest in, evidences of indebtedness, loans or other securities of any person,
corporation or other entity.

7.5

Dissolution, Mergers, Change in Nature.   Borrower and Guarantor shall not (i)
liquidate, discontinue or materially reduce their normal operations with
intention to liquidate; (ii) permit or allow the dissolution of Borrower or
Guarantor for any reason; (iii) cause, allow or suffer to occur (a) the merger
or consolidation of or involving Borrower or Guarantor with or into any
corporation, partnership, or other entity, or (b) the sale, lease, transfer or
other disposal of all or any substantial part of their assets, or any Accounts
Receivable; (iv) acquire any corporation, partnership or other entity (or any
interest therein), whether by stock or asset purchase or acquisition or
otherwise, without the prior written consent of Bank; (v) enter into any lease
which could be characterized as a capitalized lease; or (vi) cause, allow, or
suffer to occur any change in the ownership structure of Borrower or Guarantor
without the prior written consent of Bank.

7.6

Subordinated Debt.   Make any payment upon any Subordinated Debt described in
any subordination agreement delivered to Bank or any other debt owed to any
affiliate, parent, subsidiaries, owners, directors, employees, members,
officers, managers or other related persons or entities.

7.7

Loans to Related Parties and Affiliates.   Other than loans, advances or
investments which exist as of the date of this Agreement, Borrower and Guarantor
shall not make or extend any loans or advances to, or investments in, any of its
affiliates, parent, subsidiaries, owners, directors, employees, members,
officers, managers or other related persons or entities including, without
limitation, SIELOX, LLC.

7.8

Change in Ownership or Management.   Without the prior consent of Bank, (a)
Borrower will not make any material change in the management of Borrower from
the current management as of the date hereof, except by reason of death,
disability or retirement, or (b) Borrower will not permit a material change in
the ownership of Borrower from the present ownership.

7.9

Additional Restricted Payments/Expenses.   Annual upstream payments or expenses
from Borrower to Guarantor, SIELOX, INC., shall not exceed the lesser of (i)
$1,500,000.00, or (ii) the actual amount of Guarantor’s normal corporate
overhead operating expenses. Further, any and all such payments or expenses
shall be used only to cover Guarantor’s normal corporate operating expenses and
not for any other purpose whatsoever.

Nothing in this Section 7 shall be deemed to extend the availability of the
Revolving Line beyond the time noted in Section 13 hereof.

SECTION 8.   Events of Default; Acceleration.

Any or all of the obligations, indebtedness and liabilities of Borrower to Bank,
including, without limitation, the Liabilities, shall be, at the option of Bank
and notwithstanding any time or credit allowed by any of the Loan Documents or
any other document, agreement or instrument evidencing any of the Liabilities,
immediately due and payable without notice or demand, and the obligation of Bank
to make advances hereunder shall immediately cease and terminate upon and after
the occurrence of any of the following events of default:

(a)

default in the payment or performance, when due or payable, of any of the
Liabilities of Borrower or any liability or obligation (whether now or hereafter
existing, arising or incurred, direct or indirect, conditional or unconditional)
of any endorser, Guarantors, or surety for any of the Liabilities of Borrower to
Bank;





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 11




--------------------------------------------------------------------------------







(b)

failure by Borrower, any Guarantors or any other person or entity, as
applicable, to (i) payor perform any act or obligation imposed hereby or by any
of the other Loan Documents, or (ii) comply with any of the terms, conditions,
warranties, covenants or requirements contained or referenced herein or in one
or more of the other Loan Documents;

(c)

failure of Borrower or any other person or entity, as applicable, to pay any tax
prior to delinquency, other than taxes which are being contested in good faith
by appropriate proceedings, diligently conducted;

(d)

failure of Borrower or any other person or entity, as applicable, to pay any
premium on any insurance policy assigned to Bank, or any insurance covering any
Collateral, prior to any lapse or cancellation of such insurance;

(e)

if any warranty or representation contained herein shall prove false or
misleading or if Borrower or any endorser, Guarantors or surety for any of the
Liabilities of Borrower to Bank made or makes any other misrepresentation to
Bank for the purpose of obtaining credit or any extension of credit;

(f)

failure of Borrower or any endorser, Guarantors, or surety for any of the
Liabilities of Borrower to Bank to furnish financial information within five (5)
days of the date the same is required to be furnished, or to permit the
inspection of the books or records or Collateral of Borrower or of any endorser,
Guarantors or surety for any of the Liabilities of Borrower to Bank;

(g)

Borrower or any Guarantor shall involuntarily (i) have an order, judgment, or
decree entered against it by any tribunal pursuant to any debtor relief law that
could suspend or otherwise affect any of the rights granted to Bank in any of
the Loan Documents, and such order, judgment, or decree is not permanently
stayed, vacated, or reversed within sixty (60) days after the entry thereof, or
(ii) have a petition filed against it or any of its property seeking the benefit
or benefits provided for by any debtor relief law that would suspend or
otherwise affect any of the rights granted to Bank in any of the Loan Documents,
and such petition is not discharged within sixty (60) days after the filing
thereof;

(h)

the failure to have discharged within a period of thirty (30) days after the
commencement thereof any attachment, sequestration, or similar proceedings
against any of the material assets of Borrower or any Guarantor;

(i)

the death, dissolution, incapacity or liquidation of Borrower or of any
endorser, Guarantors or surety for any of the Liabilities of Borrower to Bank;

(j)

calling of a meeting of creditors, appointment of a committee of creditors or
liquidation agents, or offering of a composition or extension to creditors by,
for or of Borrower or by, for or of any endorser, Guarantors or surety for any
of the Liabilities of Borrower to Bank;

(k)

bankruptcy or Insolvency of Borrower or of any of Borrower’s owners, or of any
endorser, Guarantors or surety for any of the Liabilities of Borrower to Bank;

(l)

any change in the ownership, nature, control or structure of Borrower without
the prior written consent of Bank;

(m)

failure of Borrower or any other person or entity, as applicable, to maintain
any insurance required hereunder and/or assigned or pledged to Bank in
connection herewith;

(n)

default in the due and punctual payment of any dept having an aggregate unpaid
principal balance outstanding (whether or not then due and payable) of
$25,000.00 or more, or in the due performance or observation of any covenant or
condition or any indenture or other agreement executed in connection therewith,
and such default shall have continued beyond any applicable notice, grace or
cure period;

(o)

failure to perform or comply with any covenant, agreement or other obligation to
be performed, observed or complied with by Borrower or Guarantor for the benefit
of a person other than Bank, subject to any grace and/or cure periods provided
therein, which failure could reasonably be expected to have a material adverse
effect on the business, operations, condition (financial or otherwise), or
assets of Borrower or Guarantor, the ability of Borrower or Guarantor to perform
its obligations under any Loan Documents, or the enforceability of any Loan
Document;





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 12




--------------------------------------------------------------------------------







(p)

fraud or material misrepresentation by or on behalf of Borrower or any
Guarantors in its transactions with Bank;

(q)

such a change in the condition or affairs (financial or otherwise) of Borrower
or of any endorser, Guarantors or surety for any of the Liabilities of Borrower
to Bank or of the Collateral or any other source of repayment of or security for
any of the Liabilities which, in the opinion of Bank, materially impairs Bank’s
security or materially increases its risk;

(r)

any material breach or violation of or failure to abide by any warranty,
covenant, term or provision of this Agreement, the Note or any of the other Loan
Documents; Bank’s not obtaining or maintaining a first perfected security
interest in any of the Collateral; or the termination, cancellation or
revocation of any of the Loan Documents without Bank’s consent or the
determination by Bank that any of the Loan Documents is void, voidable or
unenforceable;

(s)

a judgment against Borrower, in excess of $50,000.00 which is not covered by
applicable insurance, remaining unpaid, unstayed or undismissed for a period of
more than five (5) days;

(t)

Borrower discontinuing doing business for more than five (5) consecutive
calendar days during any year for any reason;

(u)

the dissolution of Borrower or Guarantor for any reason whatsoever;

(v)

any default or event of default under the Note or any of the other Loan
Documents and such default or event of default shall have continued beyond any
applicable notice, grace or cure period; or

(w)

a default or event of default under any I-ledge Agreement.

SECTION 9.   Power to Sell or Collect Collateral.

Following any of the above events of default and during the continuation of the
same, Bank shall have, in addition to all other rights and remedies, the
remedies of a secured party under the Uniform Commercial Code of Texas
(regardless of whether the Uniform Commercial Code has been enacted in the
jurisdiction where rights or remedies are asserted), including, without
limitation, the right to take possession and dispose of the Collateral, and for
that purpose Bank may, so far as Borrower can give authority therefor, enter
upon any premises on which the Collateral may be situated and remove the same
therefrom or take possession of same and/or store the same on such premises for
a reasonable time pending disposition under the terms of this Agreement or
applicable law. Bank may require Borrower to assemble the Collateral and make it
available to Bank at a place designated by Bank which is reasonably convenient
to both parties. Unless the Collateral is perishable or is of a type customarily
sold on a recognized market, Bank shall give to Borrower at least ten (10) days’
prior written notice of the time and place of any public sale of Collateral or
of the time after which any private sale or any other intended disposition is to
be made. Bank may, at any time, in its discretion, transfer any securities or
other property constituting Collateral into its own name or that of its nominee
and receive the income therefrom and hold the same as security for the
Liabilities or apply it on principal, interest, charges or expenses due on
Liabilities in any manner deemed appropriate by Bank. Bank may demand, collect,
receipt for, settle, compromise, adjust, sue for, foreclose or realize upon
Collateral as Bank may determine, whether or not Liabilities or Collateral are
then due, and Bank may receive, open and dispose of mail addressed to Borrower
and sign and endorse notes, checks, drafts, money orders, certificates and
documents of title and related forms or other evidences of payment, shipment or
storage or any form of Collateral on behalf of and in the name of Borrower as
Borrower’s attorney-in-fact for such purpose. Bank may apply Collateral and the
Proceeds from any Collateral against the Liabilities secured hereby in any
manner deemed appropriate by Bank. The enumeration of the foregoing rights is
not intended to be exhaustive, and the exercise of any right shall not preclude
the exercise of any other rights, all of which shall be cumulative. As against
the obligations secured hereby, Borrower hereby expressly waives all claims and
all rights to claim any exemptions, both as to personal and real property,
allowed or allowable under the Constitution or laws of the United States, the
State of Texas or any other jurisdiction. Any notice to Borrower of sale,
disposition or other intended action by Bank, required by law to be given to
Borrower, sent to Borrower at the address of Borrower shown on the first page of
this Agreement or at such other address of Borrower as may from time to time be
shown on Bank’s records, at least five (5) days prior to such action, shall
constitute reasonable notice to Borrower. Bank may resort to any security given
by this Agreement or to any other security now existing or hereafter given to
secure the payment of Borrower’s Liabilities, in whole or in part, and in such
portions and in such order as may seem best to Bank in its sole discretion, and
any such action shall not in any way be considered as a waiver of any of the
rights, benefits, or security interests evidenced by this Agreement or any of
the other Loan Documents. Bank may, at all times, proceed directly against
Borrower to enforce payment of Borrower’s Liabilities and shall not be required
first to enforce its rights in the Collateral or any other security granted to
it. Bank shall not be required to take any action of any kind to preserve,
collect, or protect Bank’s or Borrower’s rights in the Collateral or any other
security granted to Bank.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 13




--------------------------------------------------------------------------------







SECTION 10.   Set Off.

Bank and any participant and any holder of all or any part of the Liabilities
are given hereby as additional security for all Liabilities a continuing lien
and security interest in and upon any and all moneys, securities and other
property of Borrower and the Proceeds thereof, now or hereafter held or received
by or in transit to Bank (or such participant or holder) from or for Borrower,
whether for safekeeping, custody, pledge, transmission, collection or otherwise,
and also upon any and all deposit balances (general or special) and credits of
Borrower with, and any and all claims of Borrower against Bank (or such
participant or holder) at any time existing, and upon the occurrence of an event
of default hereunder, Bank (or such participant or holder) may apply or set off
the same against the Liabilities secured hereby or by any of the other Loan
Documents in any manner deemed appropriate by Bank (or such participant or
holder). Borrower agrees that any other person or entity purchasing a
participation from Bank may exercise all its rights of payment (including the
right of set-off) with respect to such participation as fully as if such person
or entity were the direct creditor of Borrower in the amount of such
participation.

SECTION 11.   Waivers.

Except as otherwise expressly provided herein, Borrower waives demand,
presentment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration, notice of acceptance of this Agreement, and notice of advances
and loans made, credit extended, Collateral received or delivered or other
action taken in reliance hereon and all other demands and notices of any
description. With respect both to the Liabilities and Collateral, Borrower
assents to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of any or all of the
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payments thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Bank may deem advisable. Bank shall have no duty as to the
collection or protection of any or all of the Collateral or any income
therefrom, nor as to the preservation of any rights against prior parties, nor
as to the preservation of any rights pertaining thereto beyond the safe custody
of Collateral in its possession. Bank may exercise its rights with respect to
Collateral without resorting or regard to other Collateral or sources of
reimbursement for the Liabilities. Bank shall not be deemed to have waived any
of its rights upon or under any of the Liabilities or Collateral unless such
waiver be in writing and signed by Bank. No course of dealing and no delay or
omission on the part of Bank in exercising any right shall operate as a waiver
of such right or any other right. A waiver on anyone occasion shall not be
construed as a bar to or waiver of any right on any future occasion. All rights
and remedies of Bank with respect to Liabilities or Collateral, whether
evidenced hereby, by any of the other Loan Documents or by any other instrument
or paper, shall be cumulative and may be exercised singularly or concurrently.
Bank reserves the right to assess and collect a fee in connection with any
agreement by Bank to waive the violation of any covenant contained in the Loan
Documents or to waive or forego its rights and remedies upon the occurrence of
an event of default. This section shall not in any respect obligate Bank to
waive the violation of any covenant or to forego its rights and remedies upon
the occurrence of an event of default, which Bank mayor may not do in its sole
discretion.

SECTION 12.   Expenses; Proceeds of Collateral.

Irrespective of whether the proceeds of the Revolving Line are disbursed,
Borrower shall pay all fees and expenses, including, without limitation, legal
fees and expenses, filing fees, insurance premiums and expenses, appraisal fees,
recording costs and taxes (except taxes measured by Bank’s income) incurred by
Bank or Borrower from time to time in connection with the preparation and
closing, filing, administration, amendment and modification of the Revolving
Line, this Agreement, the Note and the other Loan Documents and those documents
and instruments associated with the perfection and creation of the security
interests and other rights granted pursuant hereto or pursuant to any of the
other Loan Documents and Bank’s selling, negotiating, documenting and/or
enforcing participations in the Revolving Line and the Loan Documents. Borrower
shall pay to Bank on demand any and all such fees and expenses incurred or paid
by Bank, together with any and all fees, expenses and costs (a) of collection or
(b) otherwise incurred or paid by Bank in protecting, enforcing or realizing its
rights upon or with respect to any of the Liabilities, the Loan Documents or the
Collateral (including, without limitation, reasonable counsel fees, including,
without limitation, those incurred in connection with any appeal or any
bankruptcy proceedings). After deducting all of said fees and expenses, the
residue of any proceeds of collection or sale of Liabilities or Collateral shall
be applied to the Liabilities and interest, charges and expenses constituting or
related to the Liabilities in such order of preference as Bank may determine,
proper allowance for Liabilities not then due being made, and, to the extent
allowed by law, without limiting any of Borrower’s or any Guarantors’
obligations or any of Bank’s rights under the Loan Documents, Borrower and
Guarantors shall remain liable for any deficiency. In addition and without
limiting the foregoing, Borrower shall pay and shall indemnify Bank for all
fees, losses, costs and expenses incurred by Bank in connection with the L/C’s
and/or the L/C Documents, including, without limitation, legal fees and
expenses, arising from or related to the L/C’s and/or the L/C Documents.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 14




--------------------------------------------------------------------------------







SECTION 13.   Duration; Extension.

The Revolving Line shall terminate on the Maturity Date, at which time all
principal, interest, charges and expenses outstanding hereunder, under the Note
or under any of the other Loan Documents shall be due and payable in full unless
due sooner under the terms of the Note, this Agreement or any of the other Loan
Documents. It is understood that any extension hereof may require a revision of
certain provisions of this Agreement. No modification or amendment of this
Agreement or extension of the Maturity Date shall be effective unless placed in
writing and duly executed by Bank and Borrower. It is expressly agreed that this
Agreement shall survive the maturity or termination of the Revolving Line in all
respects necessary for Bank to exercise its rights and remedies hereunder and
with respect to the Collateral. The maturity or termination of the Revolving
Line shall in no way affect any transactions entered into or rights created or
obligations incurred prior to such maturity or termination; rather, such rights
and obligations shall be fully operative until the same are fully disposed of,
concluded and/or liquidated. Without limitation to the generality of the
foregoing, such maturity or termination shall not release nor diminish any of
(i) Borrower’s obligations and agreements, or (ii) Bank’s rights and remedies
arising hereunder or in connection herewith until full and final payment and
performance of all of the Liabilities. This Agreement shall be a continuing
agreement in every respect.

SECTION 14.   General.

Any demand upon or notice to Borrower that Bank may elect to give shall be
effective (i) upon delivery if such notice is given personally, or (ii) upon the
third day following the date of dispatch if deposited in the mails, addressed to
Borrower at the address noted on the first page of this Agreement or, if
Borrower has notified Bank in writing of a change of address, to Borrower’s last
address so notified, or (iii) upon receipt if by facsimile or telecopy. Demands
or notices addressed to Borrower’s address at which Bank customarily
communicates with Borrower shall also be effective. [f at any time or times by
assignment or otherwise Bank transfers any of the Liabilities (either separately
or together with the Collateral therefor), such transfer shall carry with it
Bank’s powers and rights under this Agreement and the other Loan Documents with
respect to the Liabilities and/or Collateral transferred, and the transferee
shall become vested with said powers and rights whether or not they are
specifically referred to in the transfer. [f and to the extent Bank retains any
of the Liabilities or Collateral, Bank will continue to have the rights and
powers herein set forth with respect thereto. All notices provided to Bank by
Borrower under or related to any of the Loan Documents shall be sent to the
address of Bank noted on the first page of this Agreement, with a copy to
COMPASS BANK, 15 South 20th Street, Suite 1601, Birmingham, Alabama 35233;
Attention: Ms. Nancy Morgan; no notice sent to Bank shall be effective until
received by Bank. THE NOTE, THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS,
AND ALL RIGHTS AND OBLIGATIONS HEREUNDER AND THEREUNDER, INCLUDING MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, EXCEPT THAT ANY
CONFLICT OF LAWS RULE OF SUCH JURISDICTION THAT WOULD REQUIRE REFERENCE TO THE
LAWS OF SOME OTHER JURISDICTION SHALL BE DISREGARDED. ANY SUITS, CLAIMS OR
CAUSES OF ACTION ARISING DIRECTLY OR INDIRECTLY FROM THIS AGREEMENT, THE NOTE,
THE OTHER LOAN DOCUMENTS OR ANY OTHER AGREEMENTS OR INSTRUMENTS BETWEEN BANK AND
BORROWER RELATING TO SUCH DOCUMENTS MAY BE BROUGHT IN A COURT OF APPROPRIATE
JURISDICTION IN DALLAS COUNTY, TEXAS AND OBJECTIONS TO VENUE AND PERSONAL
JURISDICTION IN SUCH FORUM ARE HEREBY EXPRESSLY WAIVED. THIS AGREEMENT HAS BEEN
NEGOTIATED AND IS BEING EXECUTED AND DELIVERED IN THE STATE OF TEXAS, OR IF
EXECUTED BY BORROWER ELSEWHERE, SHALL BECOME EFFECTIVE UPON BANK’S RECEIPT AND
ACCEPTANCE OF THE EXECUTED ORIGINAL OF THIS AGREEMENT IN THE STATE OF TEXAS;
PROVIDED, HOWEVER, THAT BANK SHALL HAVE NO OBLIGATION TO GIVE, NOR SHALL
BORROWER BE ENTITLED TO RECEIVE ANY NOTICE OF SUCH RECEIPT AND ACCEPTANCE FOR
THIS AGREEMENT TO BECOME A BINDING OBLIGATION OF BORROWER. IT IS INTENDED, AND
BORROWER AND BANK SPECIFICALLY AGREE, THAT THE LAWS OF THE STATE OF TEXAS
GOVERNING INTEREST SHALL APPLY TO THIS TRANSACTION. BORROWER HEREBY ACKNOWLEDGES
THAT (I) THE NEGOTIATION, EXECUTION, AND DELIVERY OF THE LOAN DOCUMENTS
CONSTITUTE THE TRANSACTION OF BUSINESS WITHIN THE STATE OF TEXAS, (II) ANY CAUSE
OF ACTION ARISING UNDER ANY OF SAID LOAN DOCUMENTS WILL BE A CAUSE OF ACTION
ARISING FROM SUCH TRANSACTION OF BUSINESS, AND (III) BORROWER UNDERSTANDS,
ANTICIPATES, AND FORESEES THAT ANY ACTION FOR ENFORCEMENT OF PAYMENT OF THE
REVOLVING LINE OR THE LOAN DOCUMENTS MAY BE BROUGHT AGAINST IT IN THE STATE OF
TEXAS. TO THE EXTENT ALLOWED BY LAW, BORROWER HEREBY SUBMITS TO JURISDICTION IN
THE STATE OF TEXAS FOR ANY ACTION OR CAUSE OF ACTION ARISING OUT OF OR IN
CONNECTION WITH THE REVOLVING LINE OR THE LOAN DOCUMENTS AND WAIVES ANY AND ALL
RIGHTS UNDER THE LAWS OF ANY STATE OR JURISDICTION





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 15




--------------------------------------------------------------------------------







TO OBJECT TO JURISDICTION OR VENUE WITHIN DALLAS COUNTY, TEXAS; NOTWITHSTANDING
THE FOREGOING, NOTHING CONTAINED IN THIS PARAGRAPH SHALL PREVENT BANK FROM
BRINGING ANY ACTION OR EXERCISING ANY RIGHTS AGAINST BORROWER, ANY GUARANTORS,
ANY SECURITY FOR THE REVOLVING LINE, OR ANY OF BORROWER’S OR ANY GUARANTORS’
PROPERTIES IN ANY OTHER COUNTY, STATE, OR JURISDICTION. INITIATING SUCH ACTION
OR PROCEEDING OR TAKING ANY SUCH ACTION IN ANY OTHER STATE OR JURISDICTION SHALL
IN NO EVENT CONSTITUTE A WAIVER BY BANK OF ANY OF THE FOREGOING. Nothing
contained herein, or in any of the documents contemplated hereby, shall be
deemed to render Bank on the one hand, and Borrower on the other hand, partners
or venturers for any purpose.

SECTION 15.   Miscellaneous.

In the event of actual conflict in the terms and provisions of this Agreement
and any of the other Loan Documents or any other document, instrument or
agreement executed in connection with this Agreement or described or referred to
in this Agreement, the terms and provisions most favorable to Bank shall
control. No modification, consent, amendment or waiver of any provision of this
Agreement or any of the other Loan Documents, nor consent to any departure by
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by Bank, and then shall be effective only in the specific instance and
for the purpose for which given. This Agreement and each of the other Loan
Documents are binding upon Borrower, its successors and assigns, and inure to
the benefit of Bank, its successors and assigns. Borrower may not assign or
delegate any of its rights or obligations under the Revolving Line, this
Agreement or any of the other Loan Documents. All representations and warranties
of Borrower herein, and all covenants and agreements of Borrower herein, in the
other Loan Documents, or in any other document delivered hereunder or in
connection herewith, shall survive the execution of this Agreement and shall be
deemed continuing representations, warranties, covenants and agreements.

This Agreement and each of the other Loan Documents shall be deemed to be
drafted by all parties hereto and shall not be construed against any party
hereto. In the event anyone or more of the terms or provisions contained in this
Agreement, in any of the other Loan Documents or in any other instrument or
agreement referred to herein or executed in connection with or as security for
the Liabilities, or any application thereof to any person or circumstances,
shall be declared prohibited, illegal, invalid or unenforceable to any extent in
any jurisdiction, as determined by a court of competent jurisdiction, such term
or provision, in that jurisdiction, shall be ineffective only to the extent of
such prohibition, illegality, invalidity or unenforceability, or as applied to
such persons or circumstances, without invalidating or rendering unenforceable
the remaining terms or provisions hereof or thereof or affecting the validity or
enforceability of such term or provision in any other jurisdiction or as to
other persons or circumstances in such jurisdiction, unless such would effect a
substantial deviation from the general intent and purpose of the parties, make a
significant change in the economic effect of the transactions contemplated
herein on Bank, or impair the validity or perfection of Bank’s security interest
in any Collateral or the validity of any guaranty or other security for the
Liabilities, in which event a substitute provision shall be supplied by the
court in order to provide Bank with the benefits intended by such invalid term
or provision. Borrower hereby expressly acknowledges and agrees that Bank may
share with and disclose to any participant and any of Borrower’s other creditors
information regarding Borrower, the Liabilities and the Collateral as and when
Bank determines is necessary or convenient to establish and confirm to Bank’s
and any participant’s and any other creditor’s satisfaction Bank’s rights
against Borrower and rights and priority in the Collateral. The table of
contents hereto and the headings of the sections, paragraphs and subdivisions of
this Agreement are for convenience of reference only, are not to be considered a
part hereof, and shall not limit or otherwise affect any of the terms hereof.

SECTION 16.   Compliance With Laws.   It is the intention of Bank and Borrower
to conform strictly to any applicable usury laws. Accordingly, if the
transactions contemplated hereby would be usurious under any applicable law,
then, in that event, notwithstanding anything to the contrary in this Agreement,
the other Loan Documents, or any other agreement entered into in connection with
or as security for or guaranteeing the Revolving Line, it is agreed as follows:
(i) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged, or received by
Bank under or in connection with the Revolving Line shall under no circumstances
exceed the Highest Lawful Rate (as defined below), and any excess shall be
canceled automatically and, if theretofore paid, shall, at the option of Bank,
be credited by Bank on the principal amount of any indebtedness owed to Bank by
Borrower or refunded by Bank to Borrower, and (ii) in the event that the payment
of the Revolving Line is accelerated or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to Bank may never include more than the Highest Lawful Rate and
excess interest, if any, to Bank provided for in this Agreement or the other
Loan Documents or otherwise with respect to the Revolving Line shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall, at the option of Bank, be credited by Bank on the
principal amount of any indebtedness owed to Bank by Borrower or refunded by
Bank to Borrower.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 16




--------------------------------------------------------------------------------







“Highest Lawful Rate” means the maximum non-usurious interest rate that at any
time or from time to time may be contracted for, taken, reserved, charged, or
received on amounts due to Bank, under laws applicable to Bank with regard to
the Revolving Line that are presently in effect or, to the extent allowed by
law, under such applicable laws that allow a higher maximum non-usurious rate
than applicable laws now allow

17.

WAIVER OF JURY TRIAL.   TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF BANK IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT THEREOF.

18.

STATUTE OF FRAUDS NOTICE.   THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 17




--------------------------------------------------------------------------------







EXECUTED as of the   21   day of   August  , 2009




BORROWER:




COSTAR VIDEO SYSTEMS, L/C







By:  /s/ James Pritchett

Name:  James Pritchett

Title:  President







BANK:




COMPASS BANK







By:  /s/ John Treal

Name:  John Treal

Title:  Senior Vice President







GUARANTOR:




SIELOX, INC.







By:  /s/ Melvyn Brunt

Name:  Melvyn Brunt

Title:  Secretary








REVOLVING CREDIT AND SECURITY AGREEMENT-Page 18




--------------------------------------------------------------------------------







THE STATE OF TEXAS §

                                            §

COUNTY OF DALLAS   §




BEFORE ME, the undersigned authority, in and for said County and State, on this
day personally appeared /s/ James Pritchett, of COSTAR VIDEO SYSTEMS, L/C known
to me to be the person whose name is subscribed to the foregoing instrument and
acknowledged to me that he/she executed the same for the purposes and
consideration therein expressed and in the capacity therein stated.




GIVEN UNDER MY HAND AND SEAL OF OFFICE this   21   day of   August  , 2009







/s/ Vicki S Henderson

Notary Public in and for

the State of Texas













THE STATE OF TEXAS §

                                            §

COUNTY OF DALLAS   §




BEFORE ME, the undersigned authority, in and for said County and State, on this
day personally appeared /s/ John Treal, of COMPASS BANK known to me to be the
person whose name is subscribed to the foregoing instrument and acknowledged to
me that he/she executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.




GIVEN UNDER MY HAND AND SEAL OF OFFICE this   21   day of   August  , 2009







/s/ Vicki S Henderson

Notary Public in and for

the State of Texas










THE STATE OF NEW JERSEY §

                                                       §

COUNTY OF GLOUCESTER    §




BEFORE ME, the undersigned authority, in and for said County and State, on this
day personally appeared MELVYN BRUNT, of SIELOX, INC. known to me to be the
person whose name is subscribed to the foregoing instrument and acknowledged to
me that he/she executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.




GIVEN UNDER MY HAND AND SEAL OF OFFICE this   21   day of   August  , 2009







/s/ Linda Lilly

Notary Public in and for

the State of New Jersey





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 19




--------------------------------------------------------------------------------







ADDENDUM A

DEFINITIONS

1.

“Account” and “Account Receivable” shall mean and include all accounts, accounts
receivable, notes, notes receivable, contracts, contract rights, retail
installment sales contracts, drafts, documents, documents of title, warehouse
receipts, bills of lading, title retention and lien instruments, security
agreements, acceptances, instruments, conditional sales contracts, chattel
mortgages, chattel paper, general intangibles, and other forms of obligation and
rights to payment and receivables whether or not yet earned by performance,
including, without limitation, state and federal tax refunds.

2.

“Account Debtor” shall mean the party who is obligated on or under any Account
Receivable.

3.

“Borrower’s Loan Account” shall mean the account on the books of Bank in which
Bank will record loans and other advances made by Bank to or on behalf of
Borrower pursuant to the Agreement, payments received on such loans and advances
and other appropriate debits and credits as provided by the Agreement or any of
the other Loan Documents.

4.

“Collateral” shall mean any and all property in which Bank acquired, now has, by
this Agreement or any of the other Loan Documents (as defined herein) acquires,
or hereafter acquires a security interest or other rights or interests as
security for the Liabilities (as defined herein) and without limiting the
foregoing expressly includes the property described in Section of the Agreement.

5.

“Current Assets” means the current assets of a person determined in accordance
with generally accepted accounting principles consistently applied as of the
date hereof.

6.

“Current Liabilities” means the current liabilities of a person determined in
accordance with generally accepted accounting principles consistently applied as
of the date hereof.

7.

An “Eligible Account Receivable” shall mean an Account Receivable of Borrower in
which Bank holds a first perfected security interest which meets each of the
following requirements and is otherwise acceptable to Bank:

(a)

it arises from the sale or lease of goods or from services rendered, such goods
have been shipped or delivered to the Account Debtor under such Account
Receivable and such services have been fully performed and have been accepted by
the Account Debtor, and Borrower’s full right to payment for all sums due from
such Account Debtor with respect to such Account Receivable shall have been
earned and then be due and payable;

(b)

it is a valid and legally enforceable obligation of the Account Debtor
thereunder according to its express terms, and is not subject to any offset,
counterclaim, crossclaim, or other defense on the part of such Account Debtor
denying liability thereunder in whole or in part;

(c)

it is not subject to any mortgage, lien, security interest, right of a surety
under a performance bond or otherwise or similar adverse rights or interests
whatsoever other than the security interests granted to Bank hereunder;

(d)

it is evidenced by an invoice, dated the date of shipment (in the case of goods
sold or leased) other than with respect to an approved bill and hold or the date
of performance (in the case of services rendered) and having payment terms
acceptable to Bank, rendered to such Account Debtor, and is not evidenced by an
instrument, note, draft, title retention and lien instrument, security
agreement, acceptance, conditional sales contract, chattel mortgage or chattel
paper and further, if requested by Bank, a copy of such invoice shall have been
delivered to and received by Bank;

(e)

it is not owing by an Account Debtor whose obligations with respect to which
Bank, acting in its discretion, shall have notified Borrower in writing are not
deemed to constitute an Eligible Account Receivable;

(f)

it is not due from an affiliated or related corporation or entity, subsidiary
corporation or entity, parent corporation or entity, or any owner, officer,
director, manager or employee of Borrower or of any such affiliated, related,
subsidiary, or parent corporation or entity, or any individual who is a relative
of anyone or more of the foregoing by blood or marriage;





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 20




--------------------------------------------------------------------------------







(g)

it does not constitute, require or provide for progress billings, retainages or
deferred payments under a contract not fully performed;

(h)

it does not constitute, in whole or in part, interest or finance charges on
outstanding balances, any amount received as a down payment or prepayment or
other principal reduction or similar payment, any chargebacks or contra amounts
or accounts;

(i)

it is an Account Receivable with respect to which no return, rejection,
cancellation, or repudiation shall have occurred or have been

(j)

it is an Account Receivable with respect to which Borrower continues to be in
full conformity with the representations, warranties and covenants of Borrower
made with respect thereto;

(k)

it is not subject to any sales terms, trial terms, sales-or-return terms,
consignment terms, guaranteed sales or performance terms, minimum sales terms,
C.O.D. terms, cash terms, or similar terms or conditions;

(l)

it is not owed by an Account Debtor that is not an individual residing in the
United States or a corporation or partnership organized and validly existing
under the laws of a state within the United States, unless the payment of such
Account is supported by a letter of credit in form and substance and issued by
an issuer acceptable to Bank. Notwithstanding the foregoing, Accounts owed by
Account Debtors residing in or organized under the laws of Canada (exclusive of
Account Debtors residing in or organized in the Province of Quebec) may be
considered Eligible Accounts Receivable with Bank approval;

(m)

it is not an Account Receivable subject, in whole or in part, to any “bill and
hold” or similar arrangement pursuant to which the invoice is delivered prior to
the actual delivery of the sold or leased goods or the performance of the
services;

(n)

it is not an Account Receivable in which a partial payment has been made to
anyone, any set-off or counterclaim to such Account exists, the Account is a
“contra” Account, or an agreement has been made with any person under which any
deduction or discount may be claimed other than discounts allowed by Borrower
for prompt payment;

(o)

the Account is not now owing by an Account Debtor which has (i) become or been
adjudicated as bankrupt or insolvent, (ii) filed a voluntary petition seeking
reorganization or an arrangement with creditors or to take advantage of or seek
any relief under any debtor relief laws, or (iii) filed an answer admitting the
material allegations of or consenting to, or default in, a petition filed
against such Account Debtor in any bankruptcy, liquidation, conservatorship,
moratorium, insolvency, or reorganization, or other insolvency proceeding;

(p)

it is not an Account Receivable with respect to which ninety (90) days or more
shall have passed since the relevant invoice date;

(q)

it is not owed by any Account Debtor with respect to which twenty percent (20%)
or more of its total Accounts owing to Borrower remain unpaid after ninety (90)
days from the relevant invoice date;

(r)

it is not an Account owed by an Account Debtor whose aggregate Account balance
with Borrower exceeds twenty percent (20%) of the total value of Borrower’s
total Accounts; provided, however, that such Accounts shall be excluded from the
definition of Eligible Account Receivable only to the extent to which Accounts
exceed twenty percent (20%) of the Accounts of Borrower;

(s)

it is not an Account owed by the United States Government or any other
governmental body, agency, entity or authority, unless (i) such Account arises
from a government contract that is a United States Government contract in form
and substance acceptable to Bank (“Government Contract”), (ii) Borrower shall
have provided to Bank a copy of the relevant Government Contract, and (iii)
Borrower and Bank have completed and executed a Notice of Assignment and any and
all other forms and documents necessary to assign Borrower’s right, title and
interest in such Government Contract and all Accounts and other rights arising
thereunder to Bank in accordance with the Federal Assignment of Claims Act (as
amended) or any other applicable law; or

(t)

it is an Account which is payable in United States dollars.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 21




--------------------------------------------------------------------------------







8.

“Eligible Inventory” shall mean Borrower’s finished-goods Inventory in which
Bank holds a first perfected security interest, and which meets each of the
following requirements and is otherwise acceptable to Bank:

(a)

it is not private label or styled type or otherwise subject to special marketing
conditions or marketability limitations judged by Bank, in its sole discretion,
to be unacceptable;

(b)

it is not supplies, parts, raw materials or work in process nor does it include
any shipping or packaging materials;

(c)

it is not materials or supplies used or to be used, or consumed or to be
consumed in the normal course of business of Borrower;

(d)

it is new and unused and not damaged, defective or obsolete;

(e)

it is owned by Borrower and is not subject to any lien or security interest
whatsoever other than the security interest granted to Bank hereunder;

(f)

it is held for sale in the normal and ordinary course of business;

(g)

it is located at Borrower’s place of business in Carrollton, Texas;

(h)

it is not of a type of inventory that is subject to any recall, class action
litigation, governmental action, order, inquiry or investigation;

(i)

it is not located on any leased premises unless Bank has a signed landlord
subordination agreement from the relevant landlord in form and substance
acceptable to Bank;

(j)

it is not on consignment and no warehouse receipt or document of title is or
shall have been issued in respect of such Inventory;

(k)

it is not Inventory that Bank, in its reasonable discretion, has determined to
be unmarketable or unacceptable; and

(l)

it is not an item, type or class of inventory which turns less than once each
365 days.

Notwithstanding the foregoing definition of “Eligible Inventory,” Borrower and
Bank acknowledge and agree that Bank, in its sole discretion, has the right
hereunder to reduce the dollar value of Borrower’s Eligible Inventory by the
value of the Slow Moving Reserve calculated by Bank as set forth in this
Agreement to adjust for Inventory which Bank determines, in its sole discretion,
to be slow moving, together with such other reserves as Bank may establish.

9.

“Guarantor” means SIELOX, INC., a Delaware corporation, and any other individual
or entity that has guaranteed payment of the Liabilities.

10.

“Insolvency” of Borrower or any other person or entity shall mean that there
shall have occurred with respect to Borrower or such other person or entity one
or more of the following events: dissolution, termination of existence,
liquidation, insolvency, business failure, appointment of a receiver of any part
of the property of, assignment for the benefit of creditors by or against
Borrower or such other person or entity, or institution of any action or
proceeding with respect to Borrower or such other person or entity under or
pursuant to any insolvency laws relating to the relief of debtors by or against
Borrower or such other person or entity, institution of proceedings in
bankruptcy or with respect to the readjustment of indebtedness, reorganization,
composition or extension by or against Borrower or such other person or entity
(including, without limitation, under or pursuant to the United States
Bankruptcy Code, as amended, or under any similar law at any time enacted), or
if any action shall be taken for the purpose of effecting any of the foregoing.

11.

“Inventory” shall mean all inventory (as defined in the Uniform Commercial Code
as enacted in the State of Texas, or in any other jurisdiction) and all finished
goods, other goods, merchandise and other personal property now owned or
hereafter acquired by Borrower which are held for sale, lease, or rental or are
furnished or to be furnished under a contract of service and all raw materials,
work in process, component parts, materials or supplies used or to be used, or
consumed or to be consumed, in Borrower’s business, and related products and all
goods represented thereby, wherever located, and all such goods that may be
reclaimed or repossessed from or returned by Borrower’s customers, and all
shipping and packaging materials relating to any of the foregoing.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 22




--------------------------------------------------------------------------------







12.

“Liabilities” shall mean any and all obligations, indebtedness and liabilities
of Borrower to Bank or any affiliate of Bank of every kind and description,
whether direct or indirect, absolute or contingent, joint or several, due or to
become due, liquidated or unliquidated, now existing or hereafter arising, and
all extensions, modifications, renewals, and refinancings thereof, regardless of
how such Liabilities arise or by what agreement or instrument (if any) they may
be evidenced and include obligations to perform acts and refrain from taking
actions as well as obligations to pay money. Without limiting the foregoing,
Liabilities shall specifically include all liabilities and obligations of
Borrower hereunder and the obligation to repay the indebtedness evidenced by the
Note. Without limiting the foregoing, Liabilities also shall include all
obligations heretofore, now or hereafter incurred by Borrower under any
agreement between Borrower and Bank or any affiliate of Bank, including but not
limited to an ISDA Master Agreement whether now existing or hereafter entered
into, which provides for an interest rate, currency, equity, credit or commodity
swap, cap, floor or collar, spot or foreign currency exchange transaction, cross
currency rate swap, currency option, any combination of, or option with respect
to, any of the foregoing or similar transactions, for the purpose of hedging
Borrower’s exposure to fluctuations in interest rates, exchange rates, currency,
stock, portfolio or loan valuations or commodity prices (each a “Hedge
Agreement”). Without limiting the foregoing, Liabilities shall specifically
include all liabilities and obligations of Borrower evidenced by or arising
under or in connection with (a) this Agreement; (b) the Note; and (c) any
letters of credit heretofore, now or hereafter issued by Bank at Borrower’s
request (the “L/C’s”) and any related promissory notes, documents, instruments
and agreements as hereafter may be amended, renewed, substituted, replaced,
modified and/or extended (collectively referred to as the “L/C Documents”).

13.

“Loan Documents” shall mean and include the Note, this Agreement, the L/C
Documents and any subordination agreements, intercreditor agreements and other
agreements, documents and instruments now or hereafter evidencing, securing,
guaranteeing (including, without limitation, an Unlimited Guaranty executed by
Guarantors) or relating to the Revolving Line or any of the other Liabilities,
obligations or indebtedness of Borrower to Bank, as the same may be amended.

14.

“Net Worth” and “Current Maturities of Long Term Debt” shall be defined and
calculated in accordance with generally accepted accounting principles
consistently applied as of the date hereof.

15.

“Permitted Liens” shall mean any of the following (but only to the extent the
same do not or could not, in Bank’s reasonable opinion, jeopardize Bank’s rights
or priority in or to any Collateral):

(a)

liens of carriers, warehousemen, landlords, mechanics, laborers and materialmen
arising by law for sums which are (i) not yet due or (ii) being diligently
contested in good faith and with respect to which Borrower has set aside
sufficient reserves with Bank;

(b)

liens for taxes which are (i) not yet due or (ii) being diligently contested in
good faith by appropriate proceedings and with respect to which Borrower has set
aside sufficient reserves with Bank;

(c)

security interests in Borrower’s equipment provided that they are limited to
those securing a portion of the purchase price of said equipment; and

(d)

pledges or deposits in connection with or to secure worker’s compensation or
unemployment insurance.

16.

“Proceeds” shall mean all cash proceeds, non-cash proceeds and all forms of
payment and other property received or due from the sale, lease, rental,
transfer, disposition, licensing, collection, use or exchange of property
constituting Collateral hereunder and any and all claims against any third party
for loss of or damage to any Collateral, including insurance, contract and tort
claims, and further, without limiting the generality of the foregoing, Proceeds
shall include all Accounts, checks, cash, money orders, drafts, chattel paper,
general intangibles, instruments, notes and other documents evidencing payment
and payment obligations to Borrower for the sale, lease, rental, transfer,
disposition, licensing, collection, use or exchange of Collateral.

17.

“Slow Moving Reserve” shall mean a dollar amount determined by multiplying
Borrower’s Eligible Inventory by a percentage (as of the date of this agreement
based upon twenty-nine percent (29%); provided, however, that such percentage
may at any time after the date of this Agreement be changed by Bank in its sole
discretion) which sum shall be subtracted from Borrower’s Eligible Inventory to
reserve for items of Inventory for which the Bank determines, in its sole
discretion, to be slow moving and/or obsolete.

18.

“Subordinated Debt” shall mean all such debts, obligations or indebtedness owing
from Borrower and/or Guarantor (as applicable) to others which have been and
remain subordinated to all Liabilities owing from Borrower and/or Guarantor (as
applicable) to Bank pursuant to Subordination Agreement(s) in form and substance
acceptable to Bank.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 23




--------------------------------------------------------------------------------







19.

“Tangible Net Worth” shall mean Net Worth, plus Subordinated Debt, less (i) any
and all loans and other advances to and investments in affiliates, subsidiaries,
owners, parent, employees, officers, managers, directors or other related
entities; (ii) notes, notes receivable, accounts, accounts receivable,
intercompany receivables, and other amounts owing from affiliates, subsidiaries,
owners, parent, employees, officers, directors, managers or other related
entities; and (iii) any and all goodwill and other intangibles.

20.

“Total Debt” shall mean all of Borrower’s indebtedness and liabilities owing to
Bank or any other person or entity, whether now or hereafter existing, created
or arising, direct or indirect, joint or several, including, without limitation,
the Liabilities, less Subordinated Debt.

21.

Any terms used to describe Bank’s security interest under the Agreement not
specifically defined in the Agreement shall have the meanings and definitions
given those terms under the Uniform Commercial Code of Texas as may be amended.





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 24




--------------------------------------------------------------------------------







EXHIBIT A

ACCOUNTS RECEIVABLE AND INVENTORY RECONCILIATION

[SEE ATTACHED FORM PROVIDED BY COMPASS BANKI








REVOLVING CREDIT AND SECURITY AGREEMENT-Page 25




--------------------------------------------------------------------------------




[exh_2001.jpg] [exh_2001.jpg]




ACCOUNTS RECEIVABLE AND INVENTORY RECONCILIATION




Company:

 

Costar Video

Number:

 

 

Line Amount:

 

$4,000,000.00

Date:

 

 




ACCOUNTS RECEIVABLE AND INVENTORY RECONCILIATION FORM

1. Accounts Receivable

 

a.

Balance Last Report

 

 

 

 

 

 

 

b.

Add: New Accounts Receivable

 

$

—

 

 

 

 

c.

Less: Sales Returns

 

$

—

 

 

 

 

d.

Other Adjustments

 

$

—

 

 

 

 

e.

Net New Receivables

 

 

 

 

$

—

 

f.

Less: Customer Remittance

 

 

 

 

 

 

 

g.

Total Value of Accounts Receivable

 

 

 

 

 

 

 

h.

Less: Ineligible Receivables

 

 

 

 

 

 

 

i.

Net Eligible Accounts Receivable for this Period

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

2. Inventory

 

a.

Inventory Last Report (Line 2d)

 

 

 

 

 

 

 

b.

Add: Purchases

 

$

—

 

 

 

 

c.

Less: Outgoing Inventory

 

$

—

 

 

 

 

d.

Total Inventory

 

$

—

 

 

 

 

e.

Less: Ineligible Inventory

 

 

 

 

 

 

 

f.

Total Inventory this Period

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

LOAN REQUEST

 

 

 

 

 

 

 

 

 

3. Loan Value of Above Collateral

 

a.

Net Accounts Receivable Loan Value

 

 

 

80%

$

—

 

b.

Net Inventory Loan Value

 

 

 

50%

$

—

 

c.

Inventory Cap

 

$

2,000,000

 

 

 

 

d.

100% of line 3a

 

$

—

 

 

 

 

e.

Net Inventory Value (lesser of 3b, 3c, 3d) )

 

 

 

 

$

—

 

f.

Total Collateral Value for this Period

 

 

 

 

$

—

 

g.

Commitment amount

 

$

4,000,000

 

 

 

 

h.

Net Eligible Collateral Value for this Period (lesser of 3f or 3g)

 

$

—

 

 

 

 

 

 

 

 

 

4. Loan Balance

 

a.

Loan Balance Last Report (line 4d)

 

$

—

 

 

 

 

b.

Add: Draws

 

$

—

 

 

 

 

c.

Less: Payments

 

$

—

 

 

 

 

d.

Loan Balance for this Period

 

 

 

 

 

 

 

e.

Landlord Lien Waiver Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Excess (Deficit)

 

 

 

 

$

—




--BORROWER CERTIFICATION--

The undersigned hereby warrants that the foregoing is a correct statement
regarding the assignment of new accounts

receivable, collection of accounts receivable and/or certification of inventory
assigned to Compass Bank and that the

reconciliation figures are fully and correctly set forth




Authorized Signature

Title

 

 




--------------------------------------------------------------------------------







COMPANY: Costar Video

ACCOUNTS RECEIVABLE INELIGIBLES

90 days from invoice date

 

Datings / Futures

 

Credit Balances in Past Dues

 

20% Cross Age

 

Government

 

Affiliates / Employees

 

Contra Elimination

 

Foreign Accounts

 

Unapplied Cash

 

Cash / COD’s

 

Credit Hold

 

Finance / Service Charges

 

Bankrupt Accounts

 

Pre-Billing / Bill & Hold Accounts

 

Retention

 

Consignment Accounts

 

Debit Memos / Chargebacks

 

Other as Bank deems ineligible

 

Excess 20% Concentration Limit: Cam Connections

 

Excess Concentration Limit (Account Specific)

 

5% Dilution Reserve

 

Total Ineligible Accounts Receivable (Line 1h)

0.00

 

 

 

 

INVENTORY INELIGIBLES

 

 

 

 

 

Obsolete, Unsalable, Damaged, Defective, Discontinued -4%

 

Slow Moving equal to 29%

 

Returned Merchandise / Used

 

In-Transit Inventory

 

Inventory Located Offsite or at Outside Processors

 

Display Items, Samples, Packing, Shipping Materials, Supplies

 

Work in Process

 

Supplies

 

Consigned Inventory

 

Customer / Private Label

 

Uninsured Inventory

 

Other as Bank deems ineligible

 

Total Ineligible Inventory (Line 2e)

0.00

















--------------------------------------------------------------------------------







EXHIBITB




CERTIFICATE




Reference is made to that certain Revolving Credit and Security Agreement (the
“Agreement”) executed by COSTAR VIDEO SYSTEMS, L/C (“Borrower”) in favor of
COMPASS BANK (“Bank”), on or about August 21, 2009. Capitalized temlS used but
not defined herein shall have the meaning attributed to the same in the
Agreement. Borrower and SIELOX, INC. (“Guarantor”) hereby represent, warrant and
covenant to and in favor of Bank as follows:

(1)

no default or event of default (or any event that would constitute an event of
default but for the requirement that notice be given or time elapse or both) has
occurred or is continuing under the Agreement or any of the other Loan Documents
or under any other loans, notes, debentures, bonds, leases or other obligations
of Borrower now outstanding;

(2)

all representations, warranties and covenants contained in the Agreement and the
other Loan Documents are expressly reaffirmed and restated as of the date
hereof;

(3)

to the best of our knowledge, neither Borrower, Guarantor, nor any other party
has any matured or unmatured claim, offset or cause of action against Bank or
its officers, agents or affiliates arising under or in connection with the Loan
Documents or the Liabilities;

(4)

all financial statements, reports and other documents delivered to Bank on or
before the date hereof under or in connection with the Loan Documents are, as of
the relevant date, complete and accurate and may be relied upon by Bank; and

(5)

as of [insert end of preceding month], 200  , the amounts and calculations
attached hereto as Schedule 1 to this Certificate were true and correct.

BORROWER:




COSTAR VIDEO SYSTEMS, LLC




By:  /s/ James Pritchett

Name:  James Pritchett

Title:  President




Date:                                               




GUARANTOR:




SIELOX, INC.




By:  /s/ Melvyn Brunt

Name:  Melvyn Brunt

Title:  Secretary




Date:                                               





REVOLVING CREDIT AND SECURITY AGREEMENT-Page 27




--------------------------------------------------------------------------------







SCHEDULE 1TO CERTIFICATE

[SEE ATTACHED CALCULATIONS/SPREADSHEET PROVIDED BY COMPASS BANK)








REVOLVING CREDIT AND SECURITY AGREEMENT-Page 28




--------------------------------------------------------------------------------







COVENANT CALCULATION WORKSHEET




COSTAR VIDEO SYSTEMS, INC.

DATE OF FINANCIAL STATEMENT:

 

YTD: Periodl # of months

 




Per REVOLVING CREDIT AND SECURITY AGREEMENT
dated:                                            




Minimum TANGIBLE NET WORTH

Tested:

QUARTERLY

 

Section 6.4

GUARANTOR:

SIELOX, INC.

 

 

 

 

 

 

 

 

 

 

 

Equity

$

0.00

 

Plus:  Subordinated Debt

 

 

 

Less:  Loans/Notes/Notes Receivable/Accounts/Accounts Receivable/Other from:

 

 

 

Affiliates

$

0.00

 

Subsidiares

$

0.00

 

Parent

$

0.00

 

Employees/Officers/Owners/Managers/Directors

$

0.00

 

Related Entities

$

0.00

 

Less:  Goodwill and Other Intangibles

$

0.00

 

 

 

 

 

Total Tangible Net Worth

$

0.00

 

Covenant:              >=              $4,750,000

 

 

 

 

 

 

 

 




Minimum TANGIBLE NET WORTH

Tested:

QUARTERLY

 

Section 6.5

BORROWER:

 

 

 

 

 

 

 

 

 

 

 

 

Equity

$

0.00

 

Plus:  Subordinated Debt

 

 

 

Less:  Loans/Notes/Notes Receivable/Accounts/Accounts Receivable/Other from:

 

 

 

Affiliates

$

0.00

 

Subsidiares

$

0.00

 

Parent

$

0.00

 

Employees/Officers/Owners/Managers/Directors

$

0.00

 

Related Entities

$

0.00

 

Less:  Goodwill and Other Intangibles

$

0.00

 

 

 

 

 

Total Tangible Net Worth

$

0.00

 

Covenant:              >=              $4,000,000

 

 

 

 

 

 

 

 




Minimum DEBT SERVICE COVERAGE RATIO

Tested:

QUARTERLY

 

Section 6.6

(Calculated on a rolling 4-quarter basis)

 

 

 

 

 

 

 

 

 

 

 

Cash Flow /

 

 

 

 

 

Debt Service

 

 

 

 

 

 

 

 

 

Ratio:

 

 

 

Covenant:              >=              1.25

 

 

 

 

 

 

 

 














--------------------------------------------------------------------------------










Maximum DEBT/TANGIBLE NET WORTH

Tested:

QUARTERLY

 

Section 6.7

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Liabilities

 

$0.00

 

Less:  Subordinated Debt

 

$0.00

 

Plus:  Overdrafts

 

$0.00

 

 

 

$0.00

 

/ Tangible Net Worth

 

$0.00

 

 

 

 

 

Ratio:

 

 

 

Covenant:              >=              1.0

 

 

 

 

 

 

 

 




Minimum QUICK RATIO

Tested:

QUARTERLY

 

Section 6.8

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Assets

 

$0.00

 

 

 

Less:  Inventory

 

$0.00

 

$0.00

 

 

 

 

 

 

 

Current Liabilities

 

$0.00

 

 

 

Plus: Overdrafts

 

$0.00

 

$0.00

 

 

 

 

 

Ratio:

 

 

 

Covenant:              >=              0.75

 

 

 

 

 

 

 

 




Maximum ADDITIONAL RESTRICTED PAYMENTS/EXPENSES

Tested:

QUARTERLY

 

Section 7.9

 

 

 

 

 

 

 

 

 

 

 

 

 

Year:

 

 

 

 

 

 

Q1

$0.00

 

 

 

 

 

Q2

$0.00

 

 

 

 

 

Q3

$0.00

 

 

 

 

 

Q4

$0.00

 

TOTAL YTD:

 

$0.00

 

 

 

 

 

Covenant:              >=              $1,400,000 ANNUALLY

 

 

 

 

 

 

 

 














--------------------------------------------------------------------------------







COSTAR VIDEO SYSTEMS, INC.




DEBT SERVICE COVERAGE RATIO

 

 

PRIOR YEAR FYE

 

Net Income

$0.00

+ Depreciation & Amortization

$0.00

+ Interest Expense

$0.00

+ Taxes

$0.00

+ Allocated portion of non-cash insurace expense of Sielox, Inc.

$0.00

- Cash Capital Expenditures

$0.00

- Distributions

$0.00

CASH FLOW - Prior Year End

$0.00

 

 

PRIOR YEAR QUARTER

 

 

 

YEAR TO DATE

 

Net Income

$0.00

+ Depreciation & Amortization

$0.00

+ Interest Expense

$0.00

+ Taxes

$0.00

+ Allocated portion of non-cash insurace expense of Sielox, Inc.

$0.00

- Cash Capital Expenditures

$0.00

- Distributions

$0.00

CASH FLOW - Prior Year Quarter

$0.00

 

 

CURRENT YEAR QUARTER

 

 

 

YEAR TO DATE

 

Net Income

$0.00

+ Depreciation & Amortization

$0.00

+ Interest Expense

$0.00

+ Taxes

$0.00

+ Allocated portion of non-cash insurace expense of Sielox, Inc.

$0.00

- Cash Capital Expenditures

$0.00

- Distributions

$0.00

CASH FLOW - Current Year Quarter

$0.00

 

 

DEBT SERVICE

 

Cash Flow: Prior FYE

$0.00

Less: Cash Flow - Prior Year Quarter

$0.00

Plus: Cash Flow - Current Year Quarter

$0.00

 

 

NET CASH FLOW:

$0.00

 

 

+ Interest Expense

$0.00

+ Current Maturities of Long Term Debt

$0.00

 

 

TOTAL DEBT SERVICE:

$0.00

 

 

DEBT SERVICE COVERAGE RATIO:

 

 

 

Covenant:   >= 1.25x

 












